Exhibit 10.2

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

Manufacturing Services Agreement

 

 

Manufacturing Services Agreement

February 4th, 2015



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Table of Contents

 

ARTICLE 1

  1   

INTERPRETATION

  1   

1.1

DEFINITIONS

  1   

1.2

CURRENCY

  8   

1.3

SECTIONS AND HEADINGS

  8   

1.4

SINGULAR TERMS

  8   

1.5

SCHEDULES

  8   

PATHEON’S MANUFACTURING SERVICES

  9   

2.1

MANUFACTURING SERVICES

  9   

2.2

SUBCONTRACTORS

  11   

ARTICLE 3

  12   

CLIENT’S OBLIGATIONS

  12   

3.1

PAYMENT

  12   

3.2

ACTIVE MATERIALS AND QUALIFICATION OF ADDITIONAL SOURCES OF SUPPLY

  12   

ARTICLE 4

  13   

CONVERSION FEES AND COMPONENT COSTS

  13   

4.1

FIRST YEAR PRICING

  13   

4.2

PRICE ADJUSTMENTS – SUBSEQUENT YEARS’ PRICING

  13   

4.3

PRICE ADJUSTMENTS – CURRENT YEAR PRICING

  14   

4.4

ADJUSTMENTS DUE TO TECHNICAL CHANGES OR REGULATORY AUTHORITY REQUIREMENTS

  14   

4.5

PRICE ADJUSTMENTS FOR ACTIVE MATERIAL YIELD

  15   

4.6

MULTI-COUNTRY PACKAGING REQUIREMENTS

  16   

ARTICLE 5

  16   

ORDERS, SHIPMENT, INVOICING, PAYMENT

  16   

5.1

ORDERS AND FORECASTS

  16   

5.2

RELIANCE BY PATHEON

  19   

5.3

MINIMUM ORDERS

  19   

5.4

DELIVERY AND SHIPPING

  19   

5.5

INVOICES AND PAYMENT

  19   

 

- i -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

ARTICLE 6

  20   

PRODUCT CLAIMS AND RECALLS

  20   

6.1

PRODUCT CLAIMS

  20   

6.2

PRODUCT RECALLS AND RETURNS

  20   

6.3

RESPONSIBILITY FOR DEFECTIVE AND RECALLED PRODUCTS

  21   

6.4

DISPOSITION OF DEFECTIVE OR RECALLED PRODUCTS

  22   

6.5

ADVERSE EVENTS; PRODUCT QUALITY, HEALTHCARE PROVIDER OR PATIENT QUESTIONS AND
COMPLAINTS

  22   

ARTICLE 7

  23   

CO-OPERATION

  23   

7.1

QUARTERLY REVIEW

  23   

7.2

GOVERNMENTAL AGENCIES

  23   

7.3

RECORDS AND ACCOUNTING BY PATHEON

  23   

7.4

INSPECTION

  23   

7.5

ACCESS

  24   

7.6

NOTIFICATION OF REGULATORY INSPECTIONS

  24   

7.7

REPORTS

  24   

7.8

REGULATORY FILINGS

  24   

ARTICLE 8

  26   

TERM AND TERMINATION

  26   

8.1

INITIAL TERM

  26   

8.2

TERMINATION FOR CAUSE

  26   

8.3

PRODUCT DISCONTINUATION

  27   

8.4

OBLIGATIONS ON TERMINATION

  27   

ARTICLE 9

  28   

REPRESENTATIONS, WARRANTIES AND COVENANTS

  28   

9.1

AUTHORITY

  28   

9.2

CLIENT WARRANTIES

  28   

9.3

PATHEON WARRANTIES

  29   

9.4

DEBARRED PERSONS

  29   

9.5

PERMITS

  30   

9.6

NO WARRANTY

  30   

ARTICLE 10

  30   

REMEDIES AND INDEMNITIES

  30   

10.1

CONSEQUENTIAL DAMAGES

  30   

10.2

LIMITATION OF LIABILITY

  30   

10.3

PATHEON INDEMNITY

  31   

10.4

CLIENT INDEMNITY

  31   

10.5

REASONABLE ALLOCATION OF RISK

  32   

 

- ii -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

ARTICLE 11

  32   

CONFIDENTIALITY

  32   

11.1

CONFIDENTIAL INFORMATION

  32   

11.2

USE OF CONFIDENTIAL INFORMATION

  33   

11.3

EXCLUSIONS

  33   

11.4

PHOTOGRAPHS AND RECORDINGS

  33   

11.5

PERMITTED DISCLOSURE

  33   

11.6

SURVIVAL OF CONFIDENTIALITY OBLIGATIONS

  34   

11.7

RETURN OF CONFIDENTIAL INFORMATION

  34   

11.8

REMEDIES

  34   

ARTICLE 12

  34   

DISPUTE RESOLUTION

  34   

12.1

COMMERCIAL DISPUTES

  34   

ARTICLE 13

  35   

MISCELLANEOUS

  35   

13.1

INVENTIONS

  35   

13.2

INTELLECTUAL PROPERTY

  35   

13.3

INSURANCE

  36   

13.4

INDEPENDENT CONTRACTORS

  36   

13.5

NO WAIVER

  36   

13.6

ASSIGNMENT

  37   

13.7

FORCE MAJEURE

  37   

13.8

ADDITIONAL PRODUCT

  37   

13.9

NOTICES

  37   

13.10

SEVERABILITY

  38   

13.11

ENTIRE AGREEMENT

  38   

13.12

OTHER TERMS

  39   

13.13

NO THIRD PARTY BENEFIT OR RIGHT

  39   

13.14

EXECUTION IN COUNTERPARTS

  39   

13.15

USE OF CLIENT NAME

  39   

13.16

TAXES

  39   

13.17

GOVERNING LAW

  40   

 

- iii -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

MANUFACTURING SERVICES AGREEMENT

THIS MANUFACTURING SERVICES AGREEMENT (the “Agreement”) is made as of
February 4, 2015 (the “Effective Date”)

B E T W E E N:

PATHEON UK LIMITED

a corporation existing under the laws of England

(“Patheon”),

- and -

Synageva BioPharma Corp.,

a corporation existing under the laws of Delaware, U.S.A.

(“Client”).

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:

“Active Materials”, “Active Pharmaceutical Ingredients” or “API” means the
materials listed in Schedule D;

“Active Materials Value” means the value of the Active Materials, as set forth
in Schedule D;

“Actual Binding Period Volume” or “ABPV” means the aggregate actual volume of
Product ordered by Client during the 100% binding Calendar Quarter(s) or three
month period covered by the relevant Forecast;

“Actual Yearly Volume” has the meaning specified in Section 4.2.3;

“Adverse Event” shall mean any untoward medical occurrence in a patient or
clinical trial subject administered a human medicinal product irrespective of
whether there is a causal relationship with the treatment or not. An Adverse
Event can therefore be any unfavorable and unintended sign (e.g. abnormal
laboratory finding), symptom, or disease temporally associated with the use of
the medicinal product in humans, whether or not considered related to the
Product;

 

- 1 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

“Affiliate” means:

 

  (a) a business entity which owns, directly or indirectly, a controlling
interest in a party to this Agreement, by stock ownership or otherwise; or

 

  (b) a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 

  (c) a business entity, the controlling interest of which is directly or
indirectly common to the majority ownership of a party to this Agreement;

For this definition, “control” means the ownership of shares carrying at least a
majority of the votes for the election of the directors of an entity or the
power to otherwise direct the management and policies of an entity on a day to
day basis;

“Agreement” has the meaning provided in the introductory paragraph;

“Annual Limit” has the meaning provided in Section 5.1(h);

“Annual Product Review Report” means the annual product review report prepared
by Patheon or an Affiliate of Patheon as described in Title 21 of the United
States Code of Federal Regulations, Section 211.180(e);

“Annual Report” means the annual report to the FDA prepared by Client regarding
the Product as described in Title 21 of the United States Code of Federal
Regulations, Section 314.81(b)(2);

“Annual Volume” means the minimum volume of Product set forth in Schedule B to
be purchased by Client in any Year of this Agreement that starts on or after
January 1, 2017;

“Applicable Laws” means (i) for Patheon, cGMP, the Laws of the jurisdiction
where the Manufacturing Site is located and the Laws of any other jurisdiction
where the Manufacturing Services occur (including any Manufacturing Services
provided by Subcontractors or other third parties engaged by Patheon) and the
applicable guidance of each relevant Authority; and (ii) for Client and the
Products, the Laws of all jurisdictions where the Products are manufactured,
distributed, and marketed as these are agreed and understood by the parties in
this Agreement, including the applicable guidance of each relevant Authority;

“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal;

“Batch” means a specific quantity of Product comprising a number of Units
mutually agreed upon by Client and Patheon and that is intended to have uniform
character and quality within specified limits and which is produced by Patheon
according to a single manufacturing order during the same cycle of manufacture;

 

- 2 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

“Bi-Annual Forecast” has the meaning specified in Section 5.1(e);

“Binding Forecast Volume” or “BFV” means the volume of Product for which Client
provides Patheon a 100% binding commitment to order during the applicable
Calendar Quarters(s) or three month period covered by the relevant Forecast;

“Breach Notice” has the meaning specified in Section 8.2(a);

“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in Ferentino (FR), Italy, in Swindon, Wiltshire, England, or
in Massachusetts, USA;

“Calendar Quarter” shall mean each 3 month period commencing the first day of
January, April, July and October of each Year during the Term;

“Capital Equipment Agreement” means a separate agreement that the parties may
enter into that will address responsibility for the purchase of capital
equipment and facility modifications that may be required to perform the
Manufacturing Services under this Agreement;

“cGMPs” means, as applicable, current good manufacturing practices as described
in:

 

  (a) Parts 210 and 211 of Title 21 of the United States’ Code of Federal
Regulations;

 

  (b) EC Directive 2003/94/EC; and

 

  (c) Division 2 of Part C of the Food and Drug Regulations (Canada);

together with the latest Health Canada, FDA and EMA guidance documents
pertaining to manufacturing and quality control practice, all as updated,
amended and revised from time to time;

“Client” has the meaning provided in the introductory paragraph;

“Client Intellectual Property” means Intellectual Property generated or derived
by (a) Client before or after entering into this Agreement, or (b) by Patheon
while performing any Manufacturing Services or otherwise generated or derived by
Patheon which Intellectual Property is specific to, or dependent upon Client’s
Active Material or Product or Confidential Information;

“Client Property” has the meaning specified in Section 8.4(d);

“Client-Supplied Components” means those Components to be supplied by Client or
that have been supplied by Client;

“CMC” has the meaning specified in Section 7.8(c);

“Commercially Reasonable Efforts” shall mean, with respect to Patheon’s efforts
to supply volumes of Product in excess of the Annual Limits or volumes set forth
in Binding Forecast Volumes or binding volumes for the first year under any
Bi-Annual Forecast under Section 5.1(h), that Patheon shall, at the request of
Client, supply the additional volumes of Product as requested by Client only if,
and to the extent that, at the time of Client’s request, Patheon believes,
acting

 

- 3 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

reasonably and in good faith, that it has the relevant available capacity at the
Manufacturing Sites to meet such additional Product requirements without
prejudice to its contractual and/or commercial relationship vis-à-vis other
clients;

“Component Cost” has the meaning specified in Section 4.1;

“Components” means, collectively, all packaging components, raw materials,
ingredients, and other materials (including labels, product inserts and other
labelling for the Products, as well as disposable materials, e.g. tubing, bags,
filters) required to manufacture the Products in accordance with the
Specifications, other than the Active Materials;

“Confidential Information” has the meaning specified in Section 11.1;

“Conversion Price” has the meaning specified in Section 4.1;

“Credit Worthy” means a legal or natural person that (i) is, and will be after
giving effect to the relevant assignment will be, solvent and (ii) is not
subject at the time of such assignment to any order, decree or petition
providing for the winding-up or liquidation of such person, the appointment of a
receiver over the whole or part of the assets of such person or the bankruptcy
or administration of such person. For the purposes of this definition, “solvent”
means with respect to such legal or natural person as on any date of
determination, that as of such date, (i) the value of the assets of such person
is greater than the total amount of actual liabilities of such person and
(ii) such person is able to pay all liabilities of such person as such
liabilities mature;

“C-TPAT” has the meaning specified in Section 2.1(h);

“Deficiencies” has the meaning specified in Section 7.8(d);

“Deficiency Notice” has the meaning specified in Section 6.1(a);

“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order as set forth in Section 5.1(f);

“Disclosing Party” has the meaning specified in Section 11.1;

“Effective Date” has the meaning specified in the introductory paragraph;

“EMA” means the European Medicines Agency;

“FDA” means the United States Food and Drug Administration;

“Firm Orders” have the meaning specified in Section 5.1(f);

“Force Majeure Event” has the meaning specified in Section 13.7;

“Forecast” has the meaning specified in Section 5.1(e);

“Forecasted Yearly Volume” or “FYV” has the meaning specified in Section 4.2.3;

 

- 4 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

“GST” has the meaning specified in Section 13.16(a)(ii);

“Health Canada” means the section of the Canadian Government known as Health
Canada and includes, among other departments, the Therapeutic Products
Directorate and the Health Products and Food Branch Inspectorate;

“Importer of Record” has the meaning specified in Section 3.2(a);

“Index” has the meaning specified in Section 4.2(a);

“Initial Annual Limit” has the meaning specified in Section 5.1(h);

“Initial Term” has the meaning specified in Section 8.1;

“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trademarks, trademark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know how, whether
or not patentable, copyrightable or trademarkable;

“Invention” means any innovation, improvement, development, discovery, computer
program, device, trade secret, method, know-how, process, technique or the like,
whether or not written or otherwise fixed in any form or medium, regardless of
the media on which it is contained and whether or not patentable or
copyrightable or trademarkable;

“Inventory” means all inventories of work-in-process of the Product produced or
held by Patheon pursuant to a Firm Order for the manufacture of the Products
but, for greater certainty, does not include the Active Materials or the
Components;

“Late Delivery Credit” shall have the meaning specified in Section 5.1(k);

“Laws” means all laws, statutes, directives, ordinances, regulations, rules,
by-laws, judgments, decrees or orders of any Authority;

“Long Term Forecast” has the meaning specified in Section 5.1(a);

“Manufacturing Services” means the manufacturing, quality control, quality
assurance, stability testing, labeling, packaging, and related services, as set
forth in this Agreement, required to manufacture Product or Products using the
Active Materials and Components;

“Manufacturing Site” means the facility owned and operated by Patheon’s
Subcontractor (as defined below), located at 2° Trax Via Morolense 5 03013
Ferentino (FR), Italy, where the Manufacturing Services will be performed;

“Media Fill Failure” has the meaning specified in Section 6.1(a);

“Minimum Order Quantity” means the minimum number of batches of a Product to be
produced during the same cycle of manufacturing as set forth in Schedule B;

“Monthly Forecast” has the meaning specified in Section 5.1(d);

 

- 5 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

“Obsolete Stock” has the meaning specified in Section 5.2(b);

“Patheon” has the meaning specified in the introductory paragraph;

“Patheon Competitor” means a business that derives greater than 50% of its
revenues from performing contract pharmaceutical development or commercial
manufacturing services for third parties (and not, for clarity, for itself), in
each case of the same type as those provided by Patheon pursuant to this
Agreement;

“Patheon Factor” means failure of the Product to conform with the
Specifications, the Quality Agreement, cGMPs this Agreement or Applicable Law
that arises from any of the factors set forth in Schedule F;

“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon before performing any Manufacturing Services, developed by Patheon
while performing the Manufacturing Services, or otherwise generated or derived
by Patheon, in each case which is not Client Intellectual Property;

“Price” means the price measured in the currency applicable to the country in
which the Manufacturing Site is located to be charged by Patheon for performing
the Manufacturing Services, and is comprised of the Component Cost as set forth
in Schedule B, the Conversion Price as set forth in Schedule B, and annual
stability testing costs as set forth in Schedule C;

“Product(s)” means the product(s) listed in Schedule A;

“Quality Agreement” means the agreement between the parties that sets out the
quality assurance standards for the Manufacturing Services to be performed by
Patheon for Client that the parties will endeavor to finalize and execute in
good faith within 21 days of the Effective Date and, in any event, prior to the
commencement of the Manufacturing Services; a copy of the signed Quality
Agreement shall be attached hereto as Schedule E;

“Quarterly Forecast” has the meaning specified in Section 5.1(b);

“Recall” has the meaning specified in Section 6.2(a);

“Recipient” has the meaning specified in Section 11.1;

“Regulatory Authority” means any federal, state, local or international
regulatory agency, department, bureau or other governmental entity which is
responsible for issuing approvals, licenses, registrations or authorizations
necessary for the manufacture, clinical trial use, processing, packaging, use,
storage, testing, sale or distribution (including transport, import and export)
of Product, including without limitation, the FDA, EMA, and Health Canada and
any other foreign regulatory agencies competent to grant marketing approvals for
pharmaceutical products including the Products in the Territory;

“Remediation Period” has the meaning specified in Section 8.2(a);

“Renewal Term” has the meaning specified in Section 8.1;

 

- 6 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

“Representatives” means a party’s directors, officers, employees, advisers,
agents, consultants, subcontractors, service partners, professional advisors, or
representatives;

“Safety Information” shall mean all information relating to known or potential
risk to humans obtained or otherwise received from any source, including
information derived from clinical investigations, commercial marketing
experience, post-authorization, post-authorization epidemiological/surveillance
studies, reports in the scientific literature, unpublished scientific papers,
animal or in vitro studies, electronic communications and reports. Safety
Information may include Adverse Events, lack of efficacy, suspected transmission
of infectious agents, overdose, abuse, misuse, medication errors,
pregnancy/breastfeeding exposure and off-label use;

“Specifications” means the file, for each Product, which is given by Client to
Patheon in accordance with the procedures listed in Schedule A and which
contains documents relating to each Product, including, without limitation:

 

  (a) specifications for Active Materials and Components;

 

  (b) manufacturing specifications, directions, and processes;

 

  (c) storage requirements;

 

  (d) all environmental, health and safety information for each Product
including material safety data sheets; and

 

  (e) the finished Product specifications, packaging specifications and shipping
requirements for each Product;

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;

“Subcontractor” has the meaning specified in Section 2.2;

“Subsequent Annual Limit” has the meaning specified in Section 5.1(h);

“Target Yield” has the meaning specified in Section 4.5;

“Tax” or “Taxes” have the meaning specified in Section 13.6(a);

“Term” has the meaning specified in Section 8.1;

“Territory” means the entire world where Products manufactured by Patheon will
be distributed by Client;

“Third Party Rights” means the Intellectual Property of any third party other
than an Affiliate of a party hereto;

“Transition Forecast” has the meaning specified in Section 5.1(c);

 

- 7 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

“Unit” means an individually packaged dose of Product, including by way of
example only, a vial, as specified in the Specifications;

“VAT” has the meaning specified in Section 13.16(d);

“Year” means the period from the Effective Date up to and including December 31,
2015 and thereafter will mean a calendar year;

and

“Zero Forecast Period” has the meaning specified in Section 5.1(j).

 

1.2 Currency.

Unless otherwise stated in this Agreement all monetary amounts to be paid by
either party pursuant hereto are to be invoiced and paid in the currency
applicable to the country in which the Manufacturing Site is located, provided
that such currency shall be either U.S. Dollars or Euros unless the payer
otherwise agrees in writing.

 

1.3 Sections and Headings.

The division of this Agreement into Articles, Sections, Subsections and
Schedules and the insertion of headings are for convenience of reference only
and will not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement as a whole and not to any particular part, Section or
Schedule of this Agreement.

 

1.4 Singular Terms.

Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.

 

1.5 Schedules.

The following Schedules are attached to, incorporated in, and form part of this
Agreement:

 

Schedule A Product List and Specifications Schedule B Minimum Order Quantity,
Annual Volume and Price Schedule C Annual Stability Testing [and Validation
Activities][if applicable] Schedule D Active Materials Schedule E Executed
Quality agreement Schedule F -   List of Patheon Factors

 

- 8 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

PATHEON’S MANUFACTURING SERVICES

 

2.1 Manufacturing Services.

Patheon will perform the Manufacturing Services for the Territory for the Prices
specified in Schedules B and C. Schedule B sets forth a list of cost items that
are included or not included in the Price for Products; all cost items that are
not included in the Price are subject to additional fees agreed in advance by
Client to be paid by the Client if Client requests in writing that Patheon
perform such non-included cost items. Patheon may amend the fees set out in
Schedules B and C as set forth in Article 4. Patheon may change the
Manufacturing Site for the Products only with the prior written consent of
Client provided, however that party bearing the cost of any such change will be
as discussed by the parties in good faith and must be agreed in advance before
Patheon may make any such change. In performing the Manufacturing Services,
Patheon and Client agree that:

 

  (a) Conversion of Active Materials and Components. Patheon will convert Active
Materials and Components into Products in accordance with the Specifications,
the Quality Agreement, Applicable Law (including cGMP) and this Agreement.

 

  (b) Quality Control and Quality Assurance. Patheon will perform the quality
control and quality assurance testing specified in the Quality Agreement. Batch
review and release to Client will be the responsibility of Patheon’s quality
assurance group. Patheon will perform its batch review and release
responsibilities in accordance with Patheon’s standard operating procedures.
Each time Patheon ships Products to Client, it will give Client a certificate of
analysis and certificate of compliance including a statement that the Batch has
been manufactured and tested in accordance with Specifications, the Quality
Agreement and Applicable Law (including cGMPs) and this Agreement. Client will
have sole responsibility for the release of Products to the market provided
however that Client shall be entitled to rely upon Patheon’s certificate of
analysis and certificate of compliance. The form and style of batch documents,
including, but not limited to, batch production records, lot packaging records,
equipment set up control, operating parameters, and data printouts, raw material
data, and laboratory notebooks are the exclusive property of Patheon. Specific
Product related information and any other information pertaining to the
Manufacturing Services contained in those batch documents is Client property and
shall be made available to Client upon request and as additionally agreed upon
by the parties in the Quality Agreement, the Specifications or any other related
documentation.

 

  (c) Components. Patheon will purchase and test all Components (with the
exception of Client-Supplied Components) at Patheon’s expense and as required by
the Specifications.

 

  (d) Stability Testing. If Client elects in writing for Patheon to perform
stability testing on the Product during the Term of the Agreement, Patheon will
conduct stability testing on the Products in accordance with the protocols set
out in the Specifications for the separate fees and during the time periods set
out in Schedule C. Patheon will not make any changes to these testing protocols
without prior written approval from Client. If a confirmed stability test
failure occurs, Patheon will notify Client within one Business Day, after which
Patheon and Client will jointly determine the proceedings and methods to be
undertaken to investigate the cause of the failure, including which party will
bear the cost of the investigation in accordance with Section 6.3. Patheon will
give Client all stability test data and results at Client’s request.

 

- 9 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  (e) Packaging and Artwork. At Client’s election (if requested in writing by
Client), Patheon will package the Products as set out in the Specifications.
Client will be responsible for the cost of artwork development. Patheon will
determine and imprint the batch numbers and expiration dates for each Product
shipped. The batch numbers and expiration dates will be affixed on the Products
and on the shipping carton of each Product as outlined in the Specifications,
the Quality Agreement and as required by cGMPs and any other Applicable Laws.
Client may, in its sole discretion, make changes to labels, product inserts, and
other packaging for the Products. Those changes will be submitted by Client to
all applicable Regulatory Authorities and other third parties responsible for
the approval of the Products, to the extent required by Applicable Laws. Client
will be responsible for the cost of labelling obsolescence when changes occur,
as contemplated in Section 4.4. Patheon’s name will not appear on the label or
anywhere else on the Products unless: (i) required by any Laws; or (ii) Patheon
consents in writing to the use of its name. At least 120 days prior to the
Delivery Date of Product for which new or modified artwork is required (unless a
sooner date is required for compliance with Applicable Laws), Client will
provide at no cost to Patheon, final camera ready artwork for all packaging
Components to be used in the manufacture of the Product that meet the
Specifications. For the avoidance of doubt, the parties acknowledge and agree
that Client will be responsible for complying with any and all regulatory
requirements for the labeling of the Product, except to the extent such
requirements are embodied in the Specifications or the Quality Agreement and
Patheon has failed to comply therewith.

 

  (f)

Active Materials and Client-Supplied Components. At least [**] before the
scheduled production date (provided Client has received adequate advance notice
of such date), Client will deliver the Active Materials and any Client-Supplied
Components to the Manufacturing Site DDP (Incoterms 2010), [**], with any VAT
paid by Client, in sufficient quantity to enable Patheon to manufacture the
desired quantities of Product and to ship Product on the Delivery Date. If
Client becomes aware of any potential delay in the delivery of the Active
Materials or/and any Client-Supplied Components, it shall promptly notify
Patheon of such potential delay and the parties shall jointly evaluate the
impact, if any, of such delay on the scheduled production date. If Patheon has
provided Client adequate advance notice of the scheduled production date, the
Active Materials and/or Client-Supplied Components are not received [**] before
the scheduled production date and the parties are [**]. All shipments of Active
Material will be accompanied by certificate(s) of analysis from the Active
Material manufacturer and the Client, confirming the identity and purity of the
Active Materials and its compliance with the Active Material specifications.
Client shall retain title to all Active Materials and Client-Supplied
Components. Unless so authorized by (a) Client; (b) a court appointed
administrator, receiver or other insolvency specialist; or (c) otherwise under a
judicial proceeding or a court decision, Patheon shall not at any time sell or
offer for sale, assign, mortgage, lease or allow any lien or other security
interest to be created upon, or permit any seizure or confiscation of, the
Active Materials or the Client Supplied Components while in Patheon’s
possession. Patheon will not use the Active Materials or Client-Supplied
Components except to perform the Manufacturing Services. Patheon represents,
warrants and covenants that, unless otherwise agreed in writing by Client, it
will (i) store the Active Materials and Client Supplied Components only at the
Manufacturing Site, and (ii) without prejudice to the provisions under
Section 8.4(d), store and maintain the Active Materials and Client Supplied
Components at its cost and expense only in the quantity necessary during the
performance of the Manufacturing Services pursuant to Section 5.2(a), in

 

- 10 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  accordance with Applicable Laws (including cGMP), the Specifications, the
Quality Agreement and this Agreement, as well as Client’s reasonable prior
written instructions. Each Calendar Quarter, Patheon will provide Client with a
quarterly Active Materials inventory report.

 

  (g) Validation Activities (if applicable). Patheon may assist in the
development and approval of the validation protocols for analytical methods and
manufacturing procedures (including packaging procedures) for the Products. The
fees for these services, if any, are not included in the Price and will be set
out separately in Schedule C.

 

  (h) C-TPAT. Patheon acknowledges that Client is participating in the Customs
Trade Partnership Against Terrorism program (“C-TPAT”) with the United States
Bureau of Customs and Border Protection, the requirements for which are more
fully described at
http://www.cbp.gov/border-security/ports-entry/cargo-security/c-tpat-customs-trade-partnership-against-terrorism.
Prior to making any shipment, Patheon (i) shall develop and implement security
procedures that complement and support Client’s participation in the C-TPAT in
all material respects, as previously requested in writing by Client, provided
that the requested security procedures do not conflict with Patheon’s Code of
Business Conduct (http://www.Patheon.com), and (ii) shall allow Client to
conduct such inspections and audits, as long as such inspections and audits are
necessary to ensure compliance herewith and without prejudice to Section 7.4 and
Section 7.5. Any changes to Patheon’s procedures that are recommended by Client
will require mutual agreement of both parties prior to implementation. Patheon
acknowledges that Client has provided Patheon with a copy of Client’s minimum
security requirements developed in connection with the C-TPAT.

 

  (i) Additional Services. If Client requests services other than those
expressly set forth herein (such as qualification of a new packaging
configuration or shipping studies, or validation of alternative batch sizes),
Patheon will provide a good faith and reasonable written quote of the fee for
the additional services and Client will advise Patheon whether it wishes to have
the additional services performed by Patheon. The scope of work and fees will be
set forth in a separate agreement signed by the parties or an amendment to this
Agreement. The terms and conditions of this Agreement will apply to these
services.

 

2.2 Subcontractors

Client hereby agrees that Patheon may subcontract to its Affiliate, Patheon
Italia S.p.A. (“Subcontractor”), any Manufacturing Services under this
Agreement. In such case Client will have a right of access to the
Subcontractor’s Manufacturing Site for auditing purposes, in accordance with the
terms and conditions set out in Section 7. The subcontracting of any Services
hereunder to the Subcontractor by Patheon shall not relieve Patheon of, and
Patheon shall remain solely liable for, its obligations under this Agreement and
Patheon shall remain fully liable for the performance of any obligations
hereunder by the Subcontractor and for such Subcontractor’s compliance with the
terms of this Agreement, the Specifications, Applicable Law and the Quality
Agreement.

 

- 11 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

ARTICLE 3

CLIENT’S OBLIGATIONS

 

3.1 Payment.

Client will pay Patheon for performing the Manufacturing Services according to
the Prices specified in Schedules B and C. These Prices may be subject to
adjustment under other parts of this Agreement.

 

3.2 Active Materials and Qualification of Additional Sources of Supply.

 

  (a) Client will at its sole cost and expense deliver the Active Materials to
Patheon in accordance with Section 2.1(f). If applicable, Patheon and the Client
will reasonably cooperate to permit the import of the Active Materials to the
Manufacturing Site. Client’s obligation will include obtaining the proper
release of the Active Materials from the applicable Customs Agency and
Regulatory Authority. Client or Client’s designated broker will be the “Importer
of Record” for Active Materials imported to the Manufacturing Site. The Active
Materials will be held by Patheon on behalf of Client as set forth in this
Agreement. Title to the Active Materials will at all times remain the property
of Client. Unless so authorized by (a) Client; (b) a court appointed
administrator, receiver or other insolvency specialist; or (c) otherwise under a
judicial proceeding or a court decision, Patheon shall not at any time sell or
offer for sale, assign, mortgage, lease or allow any lien or other security
interest to be created upon, or permit any seizure or confiscation of, the
Active Materials while in Patheon’s possession. Any Active Materials received by
Patheon will only be used by Patheon to perform the Manufacturing Services.
Within 10 Business Days of Patheon’s receipt of any Active Materials, Patheon
shall review the accompanying cGMP documentation and incoming identification
testing and perform any tests required in the Quality Agreement and the
Specifications to confirm the Active Materials conform with the Specifications,
the Quality Agreement, Applicable Law (including cGMP) and this Agreement and
were received in the quantity indicated in the shipment-related documentation.
In the event Patheon notifies Client of non-conformity of any Active Material
received by Patheon, Client shall have the right to confirm such findings of
non-conformity. Client shall promptly investigate such deficiency and provide
Patheon with instructions on how to handle the deficient Active Material.

 

  (b) If Client asks Patheon to qualify an additional source for the Active
Material or any Component, Patheon may agree to evaluate the Active Material or
Component to be supplied by the additional source to determine if it is suitable
for use in the Product. The parties will agree on the scope of work to be
performed by Patheon at Client’s cost. For an Active Material, this work at a
minimum will include: (i) [**] and (ii) [**].

 

  (c) Patheon will promptly advise Client if it encounters supply problems,
including delays and/or delivery of non-conforming Active Material or Components
from a Client designated additional source; and Patheon and Client will
cooperate to reduce or eliminate any supply problems from these additional
sources of supply. Client will be obligated to certify all Client designated
sources of supply on an annual basis at its expense and will provide Patheon
with copies of these annual certifications. If Patheon agrees to certify a
Client designated additional sources of supply on behalf of Client, it will do
so at Client’s expense.

 

- 12 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

ARTICLE 4

CONVERSION FEES AND COMPONENT COSTS

 

4.1 First Year Pricing.

The Price for the first Year will be listed in Schedules B and C and will be
subject to the adjustments set forth in Sections 4.2 and 4.3 and any other
adjustments provided elsewhere in this Agreement. The Price is made up of the
Conversion Price and the Component Cost. The “Conversion Price” is the price
[**] set forth in Schedule B. The “Component Cost” is the [**] as set forth in
Schedule B. Both the Conversion Price and the Component Cost are subject to
adjustment from time to time as specified in this Agreement.

 

4.2 Price Adjustments – Subsequent Years’ Pricing.

After the first Year, [**] may adjust the Price [**] as follows:

 

  (a) Manufacturing and Stability Testing Costs. [**]

 

  (b) Component Costs. [**] But Patheon will not be required to give information
to Client that is subject to obligations of confidentiality between Patheon and
its suppliers, accordingly if any confidential information is contained in such
documentation, redacted documentation shall be provided to Client.

 

  (c) Pricing Basis. Client acknowledges that the Price in any Year [**]
specified in Schedule B. [**]. For greater certainty, if Patheon and Client
agree that the [**]. But Patheon will not be required to give information to
Client that is subject to obligations of confidentiality between Patheon and its
suppliers, accordingly if any confidential information is contained in such
documentation, redacted documentation shall be provided to Client.

 

  (d) For all Price adjustments under this Section 4.2, Patheon will deliver to
Client on or before November 30 of each Year a revised Schedule B and/or
Schedule C, as applicable, to be effective for Product delivered on or after the
first day of the next Year. [**].

 

4.2.1 Payment due to Volume Changes from Forecast Volumes for Sterile Products
on Calendar Quarter basis – Effective Date through December 31, 2016.

On the execution of this Agreement and on a Calendar Quarter basis thereafter
through October 1, 2016 as described in Sections 5.1(b) and 5.1(c), Client will
give to Patheon a Quarterly Forecast as defined in Section 5.1(b) or a
Transition Forecast as defined in Section 5.1(c) reflecting the Binding Forecast
Volume. For clarity, the volume forecasted for the first 2 Calendar Quarters of
any Quarterly Forecast represent the [**]:

Amount due to Patheon = [**]

 

- 13 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

4.2.2 Payment due to Volume Changes from Forecast Volumes for Sterile Products
on a Monthly Basis – January 1, 2017 Onward

Beginning in December 2016, in lieu of the Quarterly Forecast, Client will give
to Patheon a Monthly Forecast (as defined in Section 5.1(d)) and the [**]:

[**]

 

4.2.3 Payment due to Volume Changes from Forecast Volumes for Sterile Products
on an Annual Basis– January 1, 2017 Onward

[**] (the “Actual Yearly Volume” or “AYV”) [**] (the “Forecasted Yearly Volume”
or “FYV”), [**]:

[**]

[**]

 

4.3 Price Adjustments – Current Year Pricing.

During any Year, the Prices set out in Schedule B will be adjusted as follows:

Extraordinary Increases in Component Costs. If, at any time, market conditions
result in Patheon’s cost of Components (other than Client Supplied Components)
being materially greater than normal forecasted increases, then [**]. Changes
materially greater than normal forecasted increases will have occurred if:
(i) the [**]; or (ii) [**]. If Component Costs have been previously adjusted to
reflect [**].

For a Price adjustment under this Section 4.3, Patheon will deliver to Client a
revised Schedule B and budgetary pricing information, documentation evidencing
adjusted Component costs or other documents reasonably sufficient to demonstrate
that a Price adjustment is justified. Patheon will have no obligation to deliver
any supporting documents that are subject to obligations of confidentiality
between Patheon and its suppliers accordingly if any confidential information is
contained in such documentation, redacted documentation shall be provided to
Client. The revised Price will be effective for any Product ordered pursuant to
a Firm Order submitted on or after the first day of the month following Client’s
receipt of the revised Schedule B.

 

4.4 Adjustments Due to Technical Changes or Regulatory Authority Requirements.

(a) Amendments requested by Patheon. Any amendments to the Manufacturing
Services, including but not limited to the Specifications, the Quality
Agreement, the Components or the Manufacturing Site requested by Patheon, for
reasons other than those provided under Section 4.4(c) below, will only be
implemented following the written approval of Client, such approval not to be
unreasonably withheld or delayed and shall be implemented at Patheon’s sole cost
and expense, unless otherwise agreed by the parties in writing.

(b) Amendments requested by Client. Amendments to the Specifications, or the
Quality Agreement requested by Client for reasons other than those provided
under Section 4.4(c) will only be implemented following a technical and cost
review that Patheon will promptly perform and are subject to Client and Patheon
reaching agreement on Price changes required because of the amendment.

 

- 14 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(c) Amendments required by Applicable Laws. The cost of changes to the
Manufacturing Services required by Applicable Laws will be borne by Patheon if
such changes apply to the Product as well as to other products produced by
Patheon for itself or third parties. If such changes apply solely to the
Product, Client shall be responsible for the increase in direct costs resulting
from such changes.

(d) If Client accepts a proposed Price change for such an amendment requested by
Client or required by Applicable Laws (to the extent Client is responsible for
such Price change pursuant to Section 4.4(c)), the proposed change and the
associated scope of work will be implemented at Client’s cost, and the Price
change will become effective, only for those orders of Products that are
manufactured under the relevant amendments. In addition, Client agrees to
purchase, at Patheon’s cost all Inventory used or manufactured under the “old”
Specifications or Quality Agreement which is already in process when the changes
go into effect, if the Inventory can no longer be converted to Product and
delivered under the relevant amendments.

 

4.5 Price Adjustments for Active Material Yield.

For each Batch, depending on the relevant Batch size and quantity of API therein
contained, a minimum number of vials to be obtained (the “Target Yield”) is
agreed between the Parties and, in the event that the [**].

Calculation of Target Yield

 

  [ **]    [ **]    [ **] 

a    

[**]   [ **]    [ **]    [ **] 

b

[**]   [ **]    [ **]    [ **] 

c

[**]   [ **]    [ **]    [ **] 

d

[**]   [ **]    [ **]    [ **] 

e

[**]   [ **]    [ **]    [ **] 

f

[**]   [ **]    [ **]   [ **] 

g

[**]   [ **]    [ **]    [ **] 

h

[**]   [ **]    [ **]    [ **] 

[**]

[**]

Target yields and line losses assumptions will be [**] as jointly determined by
the Parties

 

- 15 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Calculation of reduced payment (if applicable)

[**]

[**]

[**]

[**]

 

4.6 Multi-Country Packaging Requirements.

If Client elects for Patheon to perform packaging services during the Term of
the Agreement, or if Client at any time decides to have Patheon perform
Manufacturing Services for the Product for new countries within the Territory
that have specific requirements, then Client will inform Patheon of the
packaging requirements for each new country and Patheon will prepare a quotation
for consideration by Client of any additional costs for Components (other than
Client-Supplied Components) and the change over fees for the Product destined
for each new country. The agreed additional packaging requirements and related
packaging costs and change over fees will be set out in a written amendment to
this Agreement.

ARTICLE 5

ORDERS, SHIPMENT, INVOICING, PAYMENT

 

5.1 Orders and Forecasts.

 

  (a) Long Term Forecast. When this Agreement is executed, Client will give
Patheon a non-binding [**] forecast of Client’s volume requirements for the
Product for each Year during the term of this Agreement (the “Long Term
Forecast”). The Long Term Forecast will thereafter be updated once per Year (as
of December 1) during the Initial Term. If Patheon is unable to accommodate any
portion of the Long Term Forecast, it will notify Client and the parties will
agree on any revisions to the forecast, provided, however, that this clause
shall not be interpreted to affect Patheon’s obligation to supply forecasted
quantities pursuant to this Section 5.1.

 

  (b) Rolling [**] Month Quarterly Forecast. Commencing on the Effective Date of
this Agreement and [**] calendar days prior to the first day of each Calendar
Quarter thereafter up to and including the Calendar Quarter beginning January 1,
2016, Client will provide to Patheon in writing a forecast for the following
[**] Calendar Quarters, broken down by month, of Client’s estimated requirements
for the Product (each, a “Quarterly Forecast”). The first 2 Calendar Quarters of
each Quarterly Forecast shall be [**]. The Quarterly Forecast for the third (Q3)
and fourth (Q4) Calendar Quarters shall be [**]. The Quarterly Forecasts for the
Calendar Quarters thereafter (i.e. Q5 and Q6) shall [**].

 

- 16 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  (c) Transition from Quarterly Forecast to Monthly Forecast. On or before [**]
prior to the Calendar Quarters beginning [**] in lieu of the Quarterly Forecast,
Client will provide to Patheon in writing a forecast of Client’s estimated
Product requirements for the following [**] month (each, a “Transition
Forecast”). The Transition Forecasts will be [**]:

 

[**]

  [ **]  [**] [**]

[**]

  [ **]  [**] [**]

[**]

  [ **]  [**] [**]

[**]

  [ **]  [**] [**]

 

  (d) Rolling [**] Month Monthly Forecast. Beginning in [**] Client will issue
an updated [**] month rolling forecast that starts on the first day of the next
month setting forth [**] (each, a “Monthly Forecast”). [**].

 

  (e) Rolling Bi-Annual Forecast. Beginning with the [**] (the “Bi-Annual
Forecast” and together with the Quarterly Forecasts, the Transition Forecasts
and the Monthly Forecasts, the “Forecasts”).

As the second Year under a Bi-Annual Forecast becomes the first Year under the
next Bi-Annual Forecast, the [**].

 

  (f) Firm Orders. Client will issue a new firm written order in the form of a
purchase order or otherwise (“Firm Order”) by Client to purchase and for Patheon
to manufacture and deliver the agreed quantity of the Products consistent with
the quantity set forth for the 100% binding portion of the most recent Forecast,
subject to Section 5.1(h). Subject to Section 5.1(g) below, the Delivery Date
will be the date specified in the Firm Order, provided such date shall [**]
following the date that the Firm Order is submitted for [**] Product and [**]
following the date that the Firm Order is submitted for [**] Product. Firm
Orders submitted to Patheon will specify Client’s [**] information reasonably
requested by Patheon. The quantities of Products ordered in those written orders
will be firm and binding on Client and may not be reduced by Client.

 

  (g) Acceptance of Firm Order. Patheon will accept Firm Orders by sending an
acknowledgement to Client within [**] of its receipt of the Firm Order, which
acknowledgement will include the scheduled production date. The Delivery Date
may be amended by agreement of the parties or as set forth in Section 2.1(f). If
Patheon fails to acknowledge receipt of a Firm Order within the [**], the Firm
Order will be deemed to have been accepted by Patheon. Patheon shall be
obligated to accept a Firm Order submitted by Client in compliance with
Section 5.1(f), subject to Section 5.1(h).

 

- 17 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  (h) Annual Limit and Obligation to Manufacture Beyond Forecasted Quantity.

 

  (i) [**] (the “Initial Annual Limit”) [**] (the “Subsequent Annual Limit” and
together with the Initial Annual Limit, the “Annual Limit”), [**]
Notwithstanding the foregoing, if Client [**].

 

  (ii) If the actual quantities ordered by Client in a Firm Order exceed the
applicable Binding Forecast Volume for that same period, Patheon agrees to
provide the Manufacturing Services for up to [**] the forecasted amount subject
to the Annual Limit. Patheon agrees to use Commercially Reasonable Efforts to
provide the Manufacturing Services for the number of Batches exceeding [**].

 

  (i) Cancellation of a Firm Order. If Client cancels a Firm Order for any
reason not due to Patheon’s negligence (e.g. defects of API or Client-Supplied
Components) or due to termination by Client pursuant to Section 8.2(a), Client
will [**].

 

  (j) Zero Volume Forecast. Unless and until the earlier of Client’s receipt of
Regulatory Authority approval to market and sell the Product in both the United
States and the European Union and January 1, 2017, Client shall not have any
limitations on forecasting a zero volume of Product, provided that any Firm
Orders that exceed a zero volume must meet or exceed the Minimum Order Quantity.
After the earlier of Client’s receipt of approval to market and sell the Product
in both the United States and the European Union and January 1, 2017, if Client
forecasts zero volume for [**] period during the term of this Agreement (the
“Zero Forecast Period”), then Patheon will have the option, at its sole
discretion, to provide a [**] to Client of Patheon’s intention to terminate this
Agreement on a stated day within the Zero Forecast Period. Client thereafter
will have [**] either (i) withdraw the zero forecast and re-submit a reasonable
volume forecast (which shall be deemed reasonable if within [**] of its prior
year’s forecast), or (ii) negotiate other terms and conditions on which this
Agreement will remain in effect. Otherwise, Patheon will have the right to
terminate this Agreement at the end of the [**] period.

 

  (k) Late Delivery. If Patheon fails to deliver any portion of a Firm Order
within [**] of the Delivery Date and such failure is solely attributable to
Patheon and/or its suppliers, contractors or consultants, Client shall be
entitled to take a credit to be applied to the Price owed for such undelivered
portion of the Products in the amount set forth below (a “Late Delivery
Credit”).

 

Number of Days Late

  Late Delivery Credit  

[**] after Delivery Date

  [**]   

[**] after Delivery Date

  [**]   

For clarity, if the Delivery Date is modified due to a delay in Active Material
or Client-Supplied Components pursuant to Section 2.1(f), the Late Delivery
Credit shall not apply to the original Delivery Date but shall be applicable to
the modified Delivery Date, nor shall Late Delivery Credits apply where the
parties agree to an ongoing investigation which delays release.

 

  (l) Rounding. When applying the percentages specified in Sections 5.1(b),
5.1(c), 5.1(e) and 5.1(h), the parties will round up or down to the nearest
whole Batch, as applicable.

 

- 18 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

5.2 Reliance by Patheon.

(a) Client understands and acknowledges that Patheon will rely on the Firm
Orders and 100% binding portion of the Forecasts submitted under Sections 5.1
(b), 5.1(c), and 5.1(d) in ordering the Components (other than Client-Supplied
Components) required to meet the Firm Orders. In addition, Client understands
that to ensure an orderly supply of the Components, Patheon may want to purchase
the Components in sufficient volumes to meet the production requirements for
Products during part or all of the forecasted periods referred to in
Section 5.1(a) or to meet the production requirements of any longer period
agreed to by Patheon and Client. Accordingly, Client authorizes Patheon to
purchase Components (other than Client Supplied Components) to satisfy the
Manufacturing Services requirements for Products for the 100% binding portion of
any Forecast given by Client under Sections 5.1(b), 5.1(c) or 5.1(d) to the
extent such purchase is reasonable in light of Patheon’s existing inventory of
such Components. Patheon may make other purchases of Components (other than
Client Supplied Components) to meet Manufacturing Services requirements for
longer periods if agreed to in writing by the parties. The Client will give
Patheon written authorization to order Components for any launch quantities of
Product requested by Client which will be considered a Firm Order when accepted
by Patheon.

(b) Client will [**], provided that Patheon has placed open purchase orders for
such Components that may not be cancelled and such Components are not used in
products manufactured by Patheon for itself or any third party (collectively,
“Obsolete Stock”). [**]

(c) If Client fails to take possession or arrange for the destruction of
finished Product in the case of the delivery of conforming finished Product not
accepted by Client within one month of manufacture and release, Client will pay
Patheon [**].

 

5.3 Minimum Orders.

Client may only order Manufacturing Services for batches of Products in
multiples of the Minimum Order Quantities as set out in Schedule B.

 

5.4 Delivery and Shipping.

The Product will be delivered to Client after it has been manufactured and
released to the Client by Patheon. Delivery of Products will be made [**]. Risk
of loss or of damage to Products will remain [**]. Products will be transported
in accordance with the Specifications.

 

5.5 Invoices and Payment.

Invoices will be sent by fax or email to the fax number or email address given
by Client to Patheon in writing. Invoices will be issued when the Product is
manufactured and released by Patheon to the Client in accordance with the
requirements of this Agreement, the Specifications, Applicable Laws and the
Quality Agreement. Patheon will also submit to Client, with each shipment of
Products, a duplicate copy of the invoice covering the shipment. Patheon will
also give Client an invoice covering any Components which are to be purchased by
Client under Section 5.2 of this Agreement. Each invoice will, to the extent
applicable, identify Client’s Manufacturing Services purchase order number,
Product numbers, names and quantities, unit price, freight charges, and the
total amount to be paid by Client. Client will pay all invoices [**] of the date
thereof. If any portion of an invoice is disputed, the Client will pay Patheon
for the undisputed amount and the parties will use good faith efforts to
reconcile the disputed amount as soon as practicable. [**]

 

- 19 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

ARTICLE 6

PRODUCT CLAIMS AND RECALLS

 

6.1 Product Claims.

(a) Product Claims. Client has the right to reject any portion of any shipment
of Products that does not conform to the Specifications, this Agreement, the
Quality Agreement, cGMPs, or Applicable Laws or if there has been a media fill
failure at the Manufacturing Site with either an assignable cause affecting the
sterility assurance of a Batch or a lack of assignable cause resulting in a lack
of sterility assurance of the Batch (“Media Fill Failure”), in each case without
invalidating any remainder of the shipment. Client will inspect the Products
manufactured by Patheon upon receipt and will give Patheon written notice (a
“Deficiency Notice”) of all claims for Products that do not conform to the
Specifications, this Agreement, the Quality Agreement, cGMPs, or Applicable Laws
within [**] after Client’s receipt thereof (or, in the case of any defects not
reasonably susceptible to discovery upon receipt of the Product, [**] after
discovery by Client or with respect to a Media Fill Failure, [**] after being
notified thereof by Patheon, as applicable, but not after the expiration date of
the Product). Should Client fail to give Patheon the Deficiency Notice within
the applicable [**] period, then the delivery will be deemed to have been
accepted by Client on the [**] after delivery or discovery, as applicable.
Patheon will have no liability for any non-conforming Product for which it has
not received notice within the applicable [**] period. Responsibility for
non-conforming Product shall be in accordance with Section 6.3 below.

(b) Determination of Deficiency. Upon receipt of a Deficiency Notice, Patheon
will have [**] to investigate Client’s claims reflected in the Deficiency Notice
and advise Client by notice in writing that it disagrees in good faith with the
contents of the Deficiency Notice and the reasons therefor. If Client and
Patheon fail to agree [**] after Patheon’s notice to Client as to the existence
or cause of the non-conformity, then the parties will mutually select an
independent laboratory to evaluate if the Products conform to the
Specifications, this Agreement, the Quality Agreement, cGMPs, or Applicable Laws
and the cause of the non-conformity. This evaluation will be binding on the
parties. The cost of the evaluation will be borne by the party responsible for
the cost of the non-conforming Product pursuant to Section 6.3 below or, in the
case the Product is deemed to be conforming, by Client.

(c) Shortages and Price Disputes. Claims for shortages in the Units of Products
shipped by Patheon or a Price dispute will be dealt with by reasonable agreement
of the parties, provided, however, that Client’s good faith claims for shortages
ascertained by the carrier upon delivery to such carrier by Patheon pursuant to
Section 5.4 shall be determinative as to the existence of a shortage.

 

6.2 Product Recalls and Returns.

(a) Records and Notice. Patheon and Client will each maintain records necessary
to permit a Recall of any Products delivered to Client or customers of Client.
Each party will promptly notify the other by telephone (to be confirmed in
writing) of any information which might affect the marketability, safety or
effectiveness of the Products or which might result in the Recall or seizure of
the Products. Upon receiving this notice or upon this discovery, each party will
stop making any further shipments of any Products in its possession or control
until a decision has been made whether a Recall or some other corrective action
is necessary. The decision to initiate a Recall or to take some other corrective
action, if

 

- 20 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

any, will be made and implemented by Client. “Recall” will mean any action
(i) by or at the request of Client to recover title to or possession of
quantities of the Products sold or shipped to third parties (including, without
limitation, the voluntary withdrawal of Products from the market); or (ii) by
any Regulatory Authorities to detain or destroy any of the Products. Recall will
also include any action by either party to refrain from selling or shipping
quantities of the Products to third parties which would have been subject to a
Recall if sold or shipped.

(b) Recalls. If (i) any Regulatory Authority issues a directive, order or,
following the issuance of a safety warning or alert about a Product, a written
request that any Product be Recalled, any Regulatory Authority threatens to
prohibit the delivery or use of any Product or any other regulatory reportable
event occurs, (ii) a court of competent jurisdiction orders a Recall, or
(iii) Client determines that any Product should be Recalled or that a “Dear
Doctor” letter or its equivalent is required relating the restrictions on the
use of any Product, Patheon will notify Client (to the extent it is the party
that becomes first aware of such event) and, in any case, Patheon will
co-operate as reasonably required by Client, having regard to all applicable
laws and regulations.

(c) Product Returns. Client will have the responsibility for handling customer
returns of the Products. Patheon will give Client any assistance that Client may
reasonably require to handle the returns.

 

6.3 Responsibility for Defective and Recalled Products.

(a) Defective Product – Client Responsibility. If the parties mutually agree (or
in the absence of mutual agreement, a third party laboratory determines pursuant
to Section 6.1(b)) that Product fails to conform to the Specifications, this
Agreement, the Quality Agreement, cGMPs or Applicable Law and the non-conformity
arose other than from a Patheon Factor and Client’s rejection of the Product did
not result from a Media Fill Failure, Client shall be responsible for [**].

(b) Defective Product – Patheon Responsibility. If Client rejects Product
pursuant to Section 6.1 due to a Media Fill Failure or the parties mutually
agree (or in the absence of mutual agreement, a third party laboratory
determines pursuant to Section 6.1(b)) that Product fails to conform to the
Specifications, this Agreement, the Quality Agreement, cGMPs or Applicable Law
and such non-conformity arose from a Patheon Factor, Patheon shall be
responsible as follows:

 

If Client previously paid for the non-conforming Product:

 


 

 

[**]:


        [**]

        [**]

  


  

  

If Client has not yet paid for the non-conforming Product:

 


 

[**]


[**]

  


  

Further, if, and provided that, the non-conformity or Media Fill Failure arose
from a Patheon Factor due to Patheon’s negligence, gross negligence or willful
misconduct, at Client’s election, Patheon will either [**].

(c) Recalled Product. If a Recall or return results from a Media Fill Failure or
the Products’ non-conformity with the Specifications, the Quality Agreement,
this Agreement, cGMPs, or

 

- 21 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Applicable Laws and such non-conformity arose from a Patheon Factor, Patheon
will be responsible for (i) the [**] (ii) the [**]. In addition, upon Client’s
request, Patheon will use its commercially reasonable efforts to replace the
Recalled or returned Products with new Products, contingent upon the receipt
from Client of all Active Materials and Client-Supplied Components required for
the manufacture of the replacement Products subject to payment therefore under
Section 3.1. Patheon’s liability under Sections 6.3(c)(i) and (iii) shall not
exceed the limitations set forth in Article10.

(d) For clarity, this Section 6.3 shall apply to all non-conforming Product and
therefore if the remedies provided in this Section 6.3 result in further
non-conforming Product, these sections shall continue to apply.

(e) Except as set forth in Article 6, in Section 5.1(k) and except for the
indemnification obligations of Patheon set forth in Art. 10, Patheon will not be
liable to Client nor have any responsibility to Client for any non-conformity of
any Product manufactured by it.

 

6.4 Disposition of Defective or Recalled Products.

Client will not dispose of any damaged, defective, returned, or Recalled
Products for which it intends to assert a claim against Patheon without
Patheon’s prior written authorization to do so, which authorization shall not be
unreasonably withheld. Alternatively, Patheon may instruct Client to return the
Products to Patheon. Patheon will bear the cost of disposition for any damaged,
defective, returned or Recalled Products for which it bears responsibility under
Section 6.3. In all other circumstances, Client will bear the cost of
disposition, including all applicable fees for Manufacturing Services, for any
damaged, defective, returned, or Recalled Products.

 

6.5 Adverse Events; Product Quality, Healthcare Provider or Patient Questions
and Complaints.

(a) In case Patheon receives or otherwise becomes aware of an Adverse Events
complaint, all Adverse Events and Safety Information must be reported to Client
within 24 hours (a) by email at Pharmacovigilance@synageva.com or (b) by fax at
+1 781 240 8169 or +1 800 880 4785 (from within the US). In case Patheon
receives a complaint regarding Products which requires any investigations or
tests, Patheon will notify Client 1 Business Day of receipt of such complaint.
Client will have the sole responsibility for responding to questions and
complaints from its customers but Patheon shall cooperate with Client in
connection with any complaint regardless of the source.

(b) Except as set forth in Section 6.5(a), questions or complaints received by
Patheon from Client’s customers, healthcare providers or patients will be
promptly referred to Client. Patheon will co-operate as reasonably required to
allow Client to determine the cause of and resolve any questions and complaints.
More specifically, Patheon shall be responsible for investigating all complaints
directly associated with the Manufacturing Services. This assistance will
include follow-up investigations, including testing as deemed necessary to the
investigation and reporting results of the investigation and any conclusions to
Client. In addition, Patheon will give Client all agreed upon information that
will enable Client to respond properly to questions or complaints about the
Products as set forth in the Quality Agreement. Subject to the limitations set
forth in Art. 10, unless it is determined that the cause of the complaint
resulted from one or more of the factors described in Section 6.3(b) above, all
reasonable costs incurred under this Section 6.5 will be borne by Client.

 

- 22 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

ARTICLE 7

CO-OPERATION

 

7.1 Quarterly Review.

Each party will forthwith upon execution of this Agreement appoint one of its
employees to be a relationship manager responsible for liaison between the
parties. The relationship managers will meet not less than quarterly to review
the current status of the business relationship and manage any issues that have
arisen.

 

7.2 Governmental Agencies.

Subject to Section 7.8, each party may communicate with any governmental agency,
including but not limited to governmental agencies responsible for granting
regulatory approval for the Products, regarding the Products and in the case of
Patheon, if in the opinion of Patheon’s legal counsel, the communication is
necessary to comply with the terms of this Agreement or the requirements of any
law, governmental order or regulation, provided, however, that in the case of
Patheon, Patheon must first give reasonable prior written notice to Client of
the basis and contents of the proposed communication. Unless, in the reasonable
opinion of its legal counsel, there is a legal prohibition against doing so,
Patheon will permit Client to accompany and take part in any communications with
the agency, and to promptly receive copies of all communications from the
agency. To the extent the communication relates directly to the Product, Client
shall have the final decision about the content of all such communications as it
pertains to the Product.

 

7.3 Records and Accounting by Patheon.

Patheon will keep records of the manufacture, testing, and shipping of the
Products, and retain samples of the Products as are required by this Agreement,
the Specifications and the Quality Agreement and otherwise as necessary to
comply with Applicable Law, as well as to assist with resolving Product
complaints and other similar investigations. Unless otherwise agreed to in the
Quality Agreement, copies of the records and samples will be retained for one
year following the date of Product expiry, or longer if required by law,
following which time Client will be contacted concerning the delivery and
destruction of the documents and/or samples of Products. Patheon reserves the
right to destroy or return to Client, at Client’s sole option and expense, any
document or samples for which the retention period has expired provided Client
has at least [**] of receipt of notice from Patheon to inform Patheon of its
election. Should Patheon not receive any such written notice from Client within
the next following [**], then Patheon can arrange for the said return or
destruction at its sole discretion, at Client’s reasonable expense. Client is
responsible for retaining samples of the Products necessary to comply with the
legal/regulatory requirements applicable to Client.

 

7.4 Inspection.

Client may inspect Patheon reports and records relating to this Agreement during
normal business hours and with reasonable advance notice, but a Patheon
representative must be present during the inspection.

 

- 23 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

7.5 Access.

In addition to access described in Section 2.1(h) above, Patheon will give
Client reasonable access at agreed times to the areas of the Manufacturing Site
and will ensure that Client has reasonable access to any other facilities in
which the Products are manufactured, stored, handled, or shipped to permit
Client to (a) verify that the Manufacturing Services are being performed in
accordance with the Specifications, the Quality Agreement, cGMPs, and Applicable
Laws and Patheon’s obligations hereunder and/or (b) have Client personnel on
site to oversee Batch production operations. But, with the exception of
“for-cause” audits , Client will be limited each Year to one cGMP-type audit,
lasting no more than 3 days, and involving no more than 2 auditors (and, for
clarity, the parties agree that Batch production oversight does not constitute a
cGMP-type audit). The right of access set forth in Sections 7.4 and 7.5 will not
include a right to access or inspect Patheon’s financial records, provided that
this shall not limit Patheon’s obligation to provide financial documentation to
the extent required by, and subject to, other provisions of this Agreement.
Client shall have the right to use third party contractors or other agents, to
be approved from time to time by Patheon (such approval not to be unreasonably
withheld) in connection with such audits who shall be under obligations of
confidentiality.

 

7.6 Notification of Regulatory Inspections.

Patheon will notify Client in writing within [**] of being notified of any
inspections by any Regulatory Authority or other governmental agency of the
Manufacturing Site. In the event such inspection specifically pertains to or
involves the Products, including but not limited to a pre-approval inspection of
a governmental agency required in connection with Client’s marketing application
for the Products, Patheon will allow Client and those of its Representatives
approved by Patheon (such approval not to be unreasonably withheld or delayed)
under obligations of confidentiality no less stringent than those contained
herein to attend the Manufacturing Site and participate in such parts of the
inspection that relate directly to those details of the Product outside of the
subject of this Agreement (i.e. the fill finish activities). Patheon will also
promptly notify Client in writing of receipt of any form 483’s or warning
letters or any other significant regulatory action which Patheon’s quality
assurance group determines could impact the regulatory status of the Products.

 

7.7 Reports.

Patheon will supply on an annual and Calendar Quarter basis by a date specified
by Client not less than [**] in advance all Product data in its control,
including release test results, complaint test results, and all investigations
(in manufacturing, testing, and storage), that is required for the Annual
Product Review Report or that Client otherwise reasonably requires in order to
complete any filing under any applicable regulatory regime or to respond to
questions from Regulatory Authorities in response to such filings, including any
Annual Report that Client is required to file with the FDA or other Regulatory
Authority. Any additional report requested by Client beyond the scope of cGMPs
and customary FDA or other regulatory requirements will be subject to an
additional fee to be agreed upon between Patheon and the Client.

 

7.8 Regulatory Filings.

(a) Regulatory Authority. Client will have the sole responsibility for filing
all documents with all Regulatory Authorities and taking any other actions that
may be required for the receipt and/or maintenance of Regulatory Authority
approval for the commercial manufacture of the Products. Notwithstanding the
foregoing, none of the provisions of this Agreement constitute a requirement for

 

- 24 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Client to make any such filings or take any such actions, which shall be in
Client’s sole discretion. Nor shall the failure of Client to receive any
Regulatory Approval be deemed to constitute a breach of Client’s obligations
hereunder, subject to Section 5.1(j). Patheon will assist Client, to the extent
consistent with Patheon’s obligations under this Agreement, to obtain Regulatory
Authority approval for the commercial manufacture of the Product as quickly as
reasonably possible.

(b) Verification of Data. Prior to filing any documents with any Regulatory
Authority that incorporate data generated by Patheon, Client will give Patheon a
copy of the relevant portions of the documents incorporating this data to give
Patheon the opportunity to verify the accuracy and regulatory validity of those
documents as they relate to Patheon generated data, provided, however, that in
the event Patheon has previously reviewed and approved the Patheon-generated
data for submission, if Client wants to re-file such data with any Regulatory
Authority, it shall previously inform Patheon thereon, but it is not required to
re-submit it to Patheon for review even if the data is being submitted to a
different source, unless there have been subsequent changes to the Manufacturing
Services pursuant to Section 4.4. Patheon requires 10 business days to perform
this review, provided that Patheon shall have 5 business days or such other
agreed term to perform this review for any submissions under an accelerated
assessment, expedited review or for which Client otherwise received less than 60
days to complete its submission, but the parties may agree to a shorter time for
the review as reasonably needed.

(c) Verification of CMC. Prior to filing with any Regulatory Agency any
documentation which is or is equivalent to the FDA’s Chemistry and Manufacturing
Controls (all such documentation herein referred to as “CMC”) related to any
Marketing Authorization, such as a Biologic License Application, Client will
give Patheon a copy of the relevant sections of the CMC; provided, however, that
once Patheon has reviewed the first CMC, Client shall previously inform Patheon
thereon, but it is not required to provide Patheon the opportunity for prior
review for any subsequent filings, whether to the same or to a different
Regulatory Authority, provided that the disclosure in such subsequent filing(s)
regarding the work that Patheon has and will perform under this Agreement is
substantially to the same as the initial disclosure and there have not been
changes to the Manufacturing Services pursuant to Section 4.4. This disclosure
will permit Patheon to verify that the CMC accurately describes the work that
Patheon has performed and the manufacturing processes that Patheon will perform
under this Agreement. Patheon requires [**] to perform this review, provided
that Patheon shall have [**] to perform this review for any submissions under an
accelerated assessment, expedited review or for which Client otherwise received
less than [**] to complete its submission, but the parties may agree to a [**].
Client will give Patheon copies of all relevant CMC sections contained in FDA
filings at the time of submission which contain CMC information regarding the
Product.

(d) Deficiencies. If, in Patheon’s sole discretion, acting reasonably, Patheon
determines that any of the information given by Client under clauses (b) and
(c) above is inaccurate (the “Deficiencies”), Patheon will notify Client in
writing of the Deficiencies. The parties will work together to have the
Deficiencies resolved prior to any pre-approval inspection.

(e) Client Responsibility. For clarity, the parties agree that in reviewing the
documents referred to in clause (b) above, Patheon’s role will be limited to
verifying the accuracy of the description of the work undertaken or to be
undertaken by Patheon. Subject to the foregoing, Patheon will not assume any
responsibility for the accuracy of any application for receipt of an approval by
a Regulatory Authority. The Client is solely responsible for the preparation and
filing of the application for approval by the Regulatory Authority and the fees
associated therewith.

 

- 25 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

ARTICLE 8

TERM AND TERMINATION

 

8.1 Initial Term.

This Agreement will become effective as of the Effective Date and will continue
until December 31, 2019 (the “Initial Term”), unless terminated earlier by one
of the parties in accordance herewith. This Agreement will automatically renew
after the Initial Term for successive terms of 2 Years each, unless either party
gives written notice to the other party of its intention to terminate this
Agreement at least 2 Years prior to the end of the then current term (each, a
“Renewal Term” and collectively with the Initial Term and any other Renewal
Term, the “Term”).

 

8.2 Termination for Cause.

(a) Either party at its sole option may terminate this Agreement upon written
notice where the other party has failed to remedy a material breach of any of
its representations, warranties, or other obligations under this Agreement [**]
following receipt of a written notice (the “Remediation Period”) of the breach
that expressly states that it is a notice under this Section 8.2(a) (a “Breach
Notice”). The aggrieved party’s right to terminate this Agreement under this
Section 8.2(a) may only be exercised for a period of [**] following the expiry
of the Remediation Period (where the breach has not been remedied) and if the
termination right is not exercised during this period then the aggrieved party
will be deemed to have waived the breach of the representation, warranty, or
obligation described in the Breach Notice. The non-breaching party may provide
that the effective date of the termination will be at a later date ([**]),
during which period Patheon will continue to perform the Manufacturing Services
hereunder until the effective date of termination.

(b) Either party at its sole option may immediately terminate this Agreement
upon written notice, but without prior advance notice, to the other party if:
(i) the other party is declared insolvent or bankrupt by a court of competent
jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any court of
competent jurisdiction by the other party; or (iii) this Agreement is assigned
by the other party for the benefit of creditors.

(c) Client may terminate this Agreement upon [**] prior written notice if any
Authority takes any action, or raises any objection, that prevents Client from
importing, exporting, purchasing, or selling the Product. But if this occurs,
Client must still fulfill all of its obligations under Section 8.4 below and
under any Capital Equipment Agreement regarding the Product.

(d) Patheon may terminate this Agreement upon six months’ prior written notice
if Client assigns under Section 13.6 any of its rights under this Agreement to
an assignee that is: (i) not Credit Worthy; or (ii) is a Patheon Competitor.
Patheon may exercise this right within [**] of written notice from Client of
such assignment, otherwise such right will be deemed waived.

(e) Client may terminate this Agreement after providing at least [**] prior
written notice to Patheon, if it is determined hereunder that Patheon has
produced at least [**] Batches which are determined to be non-conforming,
rejected due to a Media Fill Failure or a Patheon Factor and/or subject to a
Recall pursuant to Article 6 within [**]. Client may exercise this right within
[**] of determination of the

 

- 26 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

triggering event for the sixth Batch, otherwise such right will be deemed
waived. In such case, Client may provide that the effective date of the
termination will be at a later date (not to exceed 24 months from the notice
date) during which period Patheon will continue to perform the Manufacturing
Services hereunder until the effective date of the termination.

(f) Client may terminate this Agreement at any time after providing at least
[**] prior written notice to Patheon in the event that any of the following
events occur: (a) Product is withdrawn from the market in either Europe or the
United States; or (b) Client is unable to produce Active Material meeting the
relevant specifications for a period of [**].

 

8.3 Product Discontinuation.

Client will give at least [**] advance notice if it intends to no longer order
Manufacturing Services for a Product due to this Product’s discontinuance in the
market.

 

8.4 Obligations on Termination.

If this Agreement is completed, expires, or is terminated in whole or in part
for any reason, then:

 

  (a) Client will take delivery of and pay for all undelivered conforming
Products that are manufactured and/or packaged under a Firm Order, at the price
in effect at the time the Firm Order was placed;

 

  (b) other than a termination by Client pursuant to Sections 8.2(a), Client
will satisfy the purchase price payable under Patheon’s orders with suppliers of
Components, if the orders were made by Patheon in reliance on Firm Orders or in
accordance with Section 5.2, to the extent that Patheon’s open purchase orders
with its suppliers for such Components cannot be cancelled provided that Patheon
deliver any such Components to Client and shall not use any such Components for
itself or any third party;

 

  (c) Client acknowledges that no Patheon Competitor will be permitted access to
the Manufacturing Site; and

 

  (d) Client will make commercially reasonable efforts, at its own expense, to
remove from Patheon site(s), [**], all unused Active Material, Client-Supplied
Components, and Components for which Client is obligated to reimburse Patheon
pursuant to Section 5.2, undelivered Product, chattels, equipment or other
moveable property owned by Client, related to this Agreement and located at a
Patheon site or that is otherwise under Patheon’s care and control (“Client
Property”). If Client fails to remove the Client Property within [**] following
the completion, termination, or expiration of this Agreement, [**] unless
otherwise approved in writing by Client.

Except as set forth in Sections 8.4(a) and 8.4(b) above, any termination or
expiration of this Agreement will not affect any outstanding obligations or
payments due prior to the termination or expiration, nor will it prejudice any
other remedies that the parties may have under this Agreement or any related
Capital Equipment Agreement. For greater certainty, termination of this
Agreement for any reason will not affect the obligations and responsibilities of
the parties under Articles 6, 10 and 11 and Sections 3.2(a), 5.4, 5.5, 7.3, 8.4,
13.1, 13.2, 13.3, 13.9, 13.15, 13.16, 13.17 and 13.18, all of which survive any
termination.

 

- 27 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

8.5 Technology Transfer Assistance. In the event of expiration or termination of
this Agreement, if requested by Client, Patheon will promptly provide Client
with technology transfer assistance in order to enable Client to successfully
manufacture Product or have Product manufactured. Client and Patheon will use
good faith efforts to agree upon a plan and schedule for such transfer. Client
will be responsible for the costs and expenses associated with such transfer.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

9.1 Authority.

Each party covenants, represents, and warrants that it has the full right and
authority to enter into this Agreement and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder.

 

9.2 Client Warranties.

Client covenants, represents, and warrants that:

 

  (a) Non-Infringement.

 

  (i) the Specifications for each of the Products are its or its Affiliate’s
property and that Client may lawfully disclose the Specifications to Patheon;

 

  (ii) any Client Intellectual Property, used by Patheon in performing the
Manufacturing Services according to the Specifications (A) is Client’s or its
Affiliate’s unencumbered property or is licensed to Client for such use, (B) may
be lawfully used as directed by Client, and (C) to Client’s knowledge, does not
infringe and will not infringe any Third Party Rights;

 

  (iii) to Client’s knowledge, the performance of the Manufacturing Services by
Patheon under this Agreement or the use or other disposition of the Product by
Patheon as may be required to perform its obligations under this Agreement, in
each case other than with respect to use of Patheon Intellectual Property, does
not and will not infringe any Third Party Rights; and

 

  (iv) to Client’s knowledge, there are no actions or other legal proceedings,
concerning the infringement of Third Party Rights related to any of the
Specifications, or any of the Active Materials and the Components, or the sale,
use, or other disposition of any Product made in accordance with the
Specifications;

 

  (b) Quality and Compliance.

 

  (i) the Products, if labelled and manufactured in accordance with the
Specifications, this Agreement, the Quality Agreement and in compliance with
applicable cGMPs and Applicable Laws may be lawfully sold and distributed in
every jurisdiction in which Client receives regulatory approval to market the
Products.

 

- 28 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

  (ii) the Specifications for all Products conform to all applicable cGMPs and
Applicable Laws (provided that in the event of a change in cGMPs and Applicable
Laws, Client shall have a reasonable period of time within which to update the
Specifications in accordance with this Agreement, during which period failure to
meet this representation and warranty shall not constitute a breach of this
Agreement);

 

  (iii) on the date of shipment, the API will conform to the specifications for
the API that Client has given to Patheon and to the affirmations of fact on the
container.

 

9.3 Patheon Warranties.

Patheon covenants, represents, and warrants that:

 

  (a) it will perform the Manufacturing Services in accordance with the
Specifications, the Quality Agreement, cGMPs, and Applicable Laws and all other
requirements of this Agreement;

 

  (b) any Patheon Intellectual Property used by Patheon to perform the
Manufacturing Services (i) is Patheon’s or its Affiliate’s unencumbered
property, (ii) may be lawfully used by Patheon, and (iii) does not infringe and
will not infringe any Third Party Right;

 

  (c) any other production activities by Patheon pursuant to this Agreement that
are not unique to the Product and that do not require any use of Client
Intellectual Property may lawfully be used by Patheon and do not infringe and
will not infringe any Third Party Right;

 

  (d) the Components (other than Client-Supplied Components) used in the Product
shall be delivered free and clear of any liens or encumbrances; and

 

  (e) all Products shall, at the time of Patheon’s release, be manufactured by
Patheon in accordance with the Specifications, this Agreement, the Quality
Agreement and Applicable Laws (including cGMPs) and, unless any such
adulteration or misbranding is due to Specifications and/or other instructions
provided by Client, shall not be adulterated or misbranded within the meaning of
the Federal Food, Drug and Cosmetic Act (United States).

 

9.4 Debarred Persons.

Patheon covenants that it will not in the performance of its obligations under
this Agreement use the services of any person debarred or suspended under 21
U.S.C. §335(a) or (b). Patheon represents that it does not currently have, and
covenants that it will not hire, as an officer or an employee any person who has
been convicted of a felony under the laws of the United States for conduct
relating to the regulation of any drug product under the Federal Food, Drug, and
Cosmetic Act (United States). Patheon represents, warrants and covenants that it
has never been, is not currently and during the term of this Agreement will not
be debarred or suspended under 21 U.S.C. §335(a) or (b).

 

- 29 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

9.5 Permits.

As between Patheon and Client, Client will be solely responsible for obtaining
or maintaining, on a timely basis (but at its sole discretion), any permits or
other regulatory approvals for the commercial sale of the Products, including,
without limitation, all marketing and post-marketing approvals.

Patheon will maintain at all relevant times all governmental permits, licenses,
approval, and authorities required to enable it to lawfully and properly perform
the Manufacturing Services.

 

9.6 No Warranty.

NEITHER PARTY MAKES ANY WARRANTY OR CONDITION OF ANY KIND, EITHER EXPRESSED OR
IMPLIED, BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT.
PATHEON AND CLIENT GIVE NO WARRANTY OR CONDITION OF FITNESS FOR A PARTICULAR
PURPOSE NOR ANY WARRANTY OR CONDITION OF MERCHANTABILITY FOR THE PRODUCTS.

ARTICLE 10

REMEDIES AND INDEMNITIES

 

10.1 Consequential Damages.

Under no circumstances whatsoever will either party be liable to the other in
contract, tort, breach of statutory duty, or otherwise for (i) any direct or
indirect loss of profits, of production, of anticipated savings, of business, or
goodwill or (ii) for any other liability, damage, costs, or expense of any kind
incurred by the other party of an indirect or consequential nature, regardless
of any notice of the possibility of these damages.

 

10.2 Limitation of Liability.

(a) Active Materials. Under no circumstances will Patheon be responsible for any
loss or damage to the Active Materials, unless the loss of any Active Materials
occurred through the negligence, gross negligence or willful default or
misconduct of Patheon. But in no case [**].

(b) Maximum Liability. Except with respect to Section 10.3, Article 11,
Patheon’s obligation to remake or repay the cost of a Batch pursuant to Sections
6.3(b) or (c), or any infringement of Third Party Rights by Patheon or its
Subcontractor, Patheon’s maximum liability to Client under this Agreement for
any reason whatsoever, including, without limitation, any liability resulting
from Section 10.2(a) and any and all breaches of its representations,
warranties, or any other obligations under this Agreement will [**].

(c) Death, Personal Injury and Fraudulent Misrepresentation. Nothing contained
in this Agreement shall act to exclude or limit either party’s liability for
personal injury, death caused by the negligence or fraudulent misrepresentation
of such party.

 

- 30 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

10.3 Patheon Indemnity.

(a) Patheon agrees to defend, hold harmless and indemnify Client, its Affiliates
and its and their officers, directors, employees, and agents against all losses,
damages, costs, claims, demands, judgments and liability to, from and in favour
of third parties (other than Affiliates) resulting from, or relating to (i) any
claim of personal injury or property damage to the extent that the injury or
damage is the result of a failure by Patheon to perform the Manufacturing
Services in accordance with the Specifications, the Quality Agreement, this
Agreement, cGMPs and Applicable Laws, (ii) Patheon’s breach of Sections 9.3(b),
9.3(c), 9.3(d), 9.3(e), 9.4, 9.5 or 13.2(b) or Article 11, or (iii) Patheon’s
breach of any of its obligations under this Agreement if such breach occurred
because of the gross negligence or willful misconduct of Patheon, or (iv )
Patheon Intellectual Property or any other production activities by Patheon that
are not unique to the Product or that do not require the use of Client
Intellectual Property that violate or allegedly violate Third Party Rights, in
each case, except to the extent that the losses, damages, costs, claims,
demands, judgments, and liability are due to the negligence or wrongful act(s)
of Client, its officers, employees, agents, or Affiliates or the other bases for
indemnification by Client pursuant to Section 10.4.

(b) If a claim occurs, Client will: (a) promptly notify Patheon of the claim;
(b) use commercially reasonable efforts to mitigate the effects of the claim;
(c) reasonably cooperate with Patheon in the defense of the claim; and
(d) permit Patheon to control the defense and settlement of the claim, all at
Patheon’s cost and expense. Patheon shall not enter into any settlement
agreement with any third party without the prior written consent of Client,
which consent will not be unreasonably withheld or delayed, provided such
settlement: (i) includes an unconditional release of Client from all liability
arising out of such claim; (ii) does not contain any admission or statement
suggesting any wrongdoing or liability on behalf of Client; and (iii) does not
contain any equitable order, judgment or term (other than the fact of payment or
the amount of such payment) that in any manner affects, restrains or interferes
with the business of Client. The failure to deliver notice to Patheon within a
reasonable time after the commencement of any action, to the extent prejudicial
to its ability to defend such action, will relieve Patheon of its obligations
under this Section 10.3, but the failure to deliver notice to Patheon will not
relieve Patheon of any obligation that it may have thereunder otherwise than as
stated in this sentence.

 

10.4 Client Indemnity.

(a) Client agrees to defend, hold harmless and indemnify Patheon, its
Affiliates, their officers, employees, and agents against all losses, damages,
costs, claims, demands, judgments and liability to, from and in favour of third
parties (other than Subcontractor and Affiliates) resulting from, or relating to
(i) any claim of infringement or alleged infringement of any Third Party Rights
in the Products, or any portion thereof, except to the extent arising from
(a) Patheon Intellectual Property or (b) any other production activities by
Patheon that are not unique to the Product and do not require the use of Client
Intellectual Property, or (ii) any claim of personal injury or property damage
to the extent that the injury or damage is the result of a material breach of
this Agreement by Client, including, without limitation, any representation or
warranty contained herein or (iii) the safety of any Product when used in
accordance with its labeling, except in each case to the extent that the losses,
damages, costs, claims, demands, judgments, and liability are due to the
negligence or wrongful act(s) of Patheon, its officers, employees, or agents or
the other bases for indemnification by Patheon pursuant to Section 10.3.

(b) If a claim occurs, Patheon will: (a) promptly notify Client of the claim;
(b) use commercially reasonable efforts to mitigate the effects of the claim;
(c) reasonably cooperate with Client in the defense of the claim; and (d) permit
Client to control the defense and settlement of the claim, all at Client’s cost
and expense. Client shall not enter into any settlement agreement with any third
party without the prior written consent of Patheon, which consent will not be
unreasonably withheld or delayed,

 

- 31 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

provided such settlement: (i) includes an unconditional release of Patheon from
all liability arising out of such claim;(ii) does not contain any admission or
statement suggesting any wrongdoing or liability on behalf of Patheon; and
(iii) does not contain any equitable order, judgment or term (other than the
fact of payment or the amount of such payment) that in any manner affects,
restrains or interferes with the business of Patheon. The failure to deliver
notice to Client within a reasonable time after the commencement of any action,
to the extent prejudicial to its ability to defend such action, will relieve
Client of its obligations under this Section 10.4, but the failure to deliver
notice to Client will not relieve Client of any obligation that it may have
thereunder otherwise than as stated in this sentence.

 

10.5 Reasonable Allocation of Risk.

This Agreement (including, without limitation, this Article 10) is reasonable
and creates a reasonable allocation of risk for the relative profits the parties
each expect to derive from the Products. Patheon assumes only a limited degree
of risk arising from the manufacture, distribution, and use of the Products
because Client has developed and holds the marketing approval for the Products,
Client requires Patheon to manufacture and label the Products strictly in
accordance with the Specifications, and Client, not Patheon, is best positioned
to inform and advise potential users about the circumstances and manner of use
of the Products.

10.6 Mitigation of Loss and Damages. Notwithstanding anything to the contrary in
this Agreement, either Party shall be obligated to use reasonable commercial
efforts to mitigate the costs, expenses, damages, losses and other forms of
financial liability of the other Party pursuant to this Agreement.

ARTICLE 11

CONFIDENTIALITY

 

11.1 Confidential Information.

“Confidential Information” means any information disclosed by the Disclosing
Party to the Recipient (whether disclosed in oral, written, electronic or visual
form) that is non-public, confidential or proprietary including, without
limitation, information relating to the Disclosing Party’s patent and trademark
applications, process designs, process models, drawings, plans, designs, data,
databases and extracts therefrom, formulae, methods, know-how and other
intellectual property, its clients or client confidential information, finances,
marketing, products and processes and all price quotations, manufacturing or
professional services proposals, information relating to composition,
proprietary technology, and all other information relating to manufacturing
capabilities and operations. In addition, all analyses, compilations, studies,
reports or other documents prepared by any party’s Representatives containing
the Confidential Information will be considered Confidential Information.
Samples or materials provided hereunder as well as any and all information
derived from the approved analysis of the samples or materials will also
constitute Confidential Information.

For the purposes of this ARTICLE 11, a party receiving Confidential Information
under this Agreement is a “Recipient,” and a party disclosing Confidential
Information under this Agreement is the “Disclosing Party.”

 

- 32 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

11.2 Use of Confidential Information.

The Recipient will use the Confidential Information solely for the purpose of
meeting its obligations under this Agreement. The Recipient will keep the
Confidential Information strictly confidential and will not disclose the
Confidential Information in any manner whatsoever, in whole or in part, other
than to those of its Representatives who (i) have a need to know the
Confidential Information for the purpose of this Agreement; (ii) have been
advised of the confidential nature of the Confidential Information and
(iii) have obligations of confidentiality and non-use to the Recipient no less
restrictive than those of this Agreement. Recipient will protect the
Confidential Information disclosed to it by using all reasonable precautions to
prevent the unauthorized disclosure, dissemination or use of the Confidential
Information, which precautions will in no event be less than those exercised by
Recipient with respect to its own confidential or proprietary Confidential
Information of a similar nature.

 

11.3 Exclusions.

The obligations of confidentiality will not apply to the extent that the
information:

(a) is or becomes publicly known through no breach of this Agreement or fault of
the Recipient or its Representatives;

(b) is in the Recipient’s possession at the time of disclosure by the Disclosing
Party other than as a result of the Recipient’s breach of any legal obligation;

(c) is or becomes known to the Recipient on a non-confidential basis through
disclosure by sources, other than the Disclosing Party, having the legal right
to disclose the Confidential Information, provided that the other source is not
known by the Recipient to be bound by any obligations (contractual, legal,
fiduciary, or otherwise) of confidentiality to the Disclosing Party with respect
to the Confidential Information;

(d) is independently developed by the Recipient without use of or reference to
the Disclosing Party’s Confidential Information as evidenced by Recipient’s
written records; or

(e) is expressly authorized for release by the written authorization of the
Disclosing Party.

Any combination of information which comprises part of the Confidential
Information are not exempt from the obligations of confidentiality merely
because individual parts of that Confidential Information were publicly known,
in the Recipient’s possession, or received by the Recipient, unless the
combination itself was publicly known, in the Recipient’s possession, or
received by the Recipient.

 

11.4 Photographs and Recordings.

Neither party will take any photographs or videos of the other party’s
facilities, equipment or processes, nor use any other audio or visual recording
equipment (such as camera phones) while at the other party’s facilities, without
that party’s express written consent.

 

11.5 Permitted Disclosure.

Notwithstanding any other provision of this Agreement, the Recipient may
disclose Confidential Information of the Disclosing Party to the extent
required, as advised by legal counsel, in response to a

 

- 33 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

valid order of a court of competent jurisdiction or other governmental body or
as required by applicable law, regulation or stock exchange rule. But the
Recipient will advise the Disclosing Party in advance of the disclosure to the
extent practicable and permissible by the order, law, regulation or stock
exchange rule and any other applicable law, will reasonably cooperate with the
Disclosing Party, if required, in seeking an appropriate protective order or
other remedy, and will otherwise continue to perform its obligations of
confidentiality set out herein. If any public disclosure is required by law, the
parties will consult concerning the form of announcement prior to the public
disclosure being made. Notwithstanding anything to the contrary in this
Agreement, no provision of this Agreement shall be construed so as to preclude
Client’s disclosure of Patheon’s Confidential Information to the competent
public authorities as may be reasonably necessary to secure from any Regulatory
Authority or other governmental agency necessary approvals or licenses or to
obtain patents with respect to the Product.

 

11.6 Survival of Confidentiality Obligations.

All obligations of confidentiality and non-use imposed under this agreement
shall expire ten (10) years after the expiration or earlier termination of this
agreement.

 

11.7 Return of Confidential Information.

Upon the written request of the Disclosing Party, the Recipient will promptly
return the Confidential Information to the Disclosing Party or, if the
Disclosing Party directs, destroy all Confidential Information disclosed in or
reduced to tangible form including any copies thereof and any summaries,
compilations, analyses or other notes derived from the Confidential Information
except for one copy which may be maintained by the Recipient for its records.
The retained copy will remain subject to all confidentiality provisions
contained in this Agreement.

 

11.8 Remedies.

The parties acknowledge that monetary damages may not be sufficient to remedy a
breach by either party of this Agreement and agree that the non-breaching party
will be entitled to seek specific performance, injunctive and/or other equitable
relief to prevent breaches of this Agreement and to specifically enforce the
provisions hereof in addition to any other remedies available at law or in
equity. These remedies will not be the exclusive remedies for breach of this
Agreement but will be in addition to any and all other remedies available at law
or in equity.

ARTICLE 12

DISPUTE RESOLUTION

 

12.1 Commercial Disputes.

If any dispute arises out of this Agreement (other than a dispute under
Section 6.1(b)), the parties will first try to resolve it amicably. In that
regard, any party may send a notice of dispute to the other, and each party will
appoint, within [**] from receipt of the notice of dispute, a single
representative having full power and authority to resolve the dispute. The
representatives will meet as necessary in

 

- 34 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

order to resolve the dispute. If the representatives fail to resolve the matter
within one month from their appointment, or if a party fails to appoint a
representative within the [**] period set forth above, the dispute will
immediately be referred to the Chief Operating Officer (or another officer as
he/she may designate) of each party who will meet and discuss as necessary to
try to resolve the dispute amicably. Should the parties fail to reach a
resolution under this Section 12.1, the dispute will be referred to a court of
competent jurisdiction in accordance with Section 13.17.

ARTICLE 13

MISCELLANEOUS

 

13.1 Inventions.

(a) For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable license solely to
Client’s Intellectual Property that is necessary for Patheon’s performance of
the Manufacturing Services provided said license is limited solely to uses by
Patheon in order to fulfill its obligations under this Agreement and not for use
to manufacture product or provide any other service to itself or any third
party.

(b) All Intellectual Property generated or derived by Patheon while performing
the Manufacturing Services, to the extent it is specific to the development,
manufacture, use, or sale of Client’s Product that is the subject of the
Manufacturing Services, will be the exclusive property of Client. Patheon shall
execute and deliver any documents of assignment or conveyance that may be
reasonably requested by Client, to effectuate the ownership rights of Client in
such Intellectual Property.

(c) All Patheon Intellectual Property will be the exclusive property of Patheon.
Patheon hereby grants to Client a perpetual, irrevocable, non-exclusive,
paid-up, royalty-free, transferable license to use the Patheon Intellectual
Property used or developed by Patheon in performing the Manufacturing Services
to enable Client to manufacture, distribute and sell the Product(s) manufactured
by Patheon under this Agreement.

(d) Subject to Section 13.1(f), each party will be solely responsible for the
costs of filing, prosecution, and maintenance of patents and patent applications
on its own Inventions.

(e) Patheon will give Client written notice, as promptly as practicable, of all
Inventions conceived by Patheon during the performance of the Manufacturing
Services and improvements or other modifications thereto.

(f) Client shall have the worldwide right to control the preparation,
prosecution and maintenance of patents covering Client Intellectual Property.
Patheon shall have the worldwide right to control the preparation, prosecution
and maintenance of patents covering the Patheon Intellectual Property. Each
Party agrees to cooperate with the other Party, as may be reasonably requested
by the other Party and at the other Party’s sole cost, in the preparation and
prosecution of patent applications for the other Party’s Intellectual Property.

 

13.2 Intellectual Property.

(a) Subject to Section 13.1, all Client Intellectual Property will be owned by
Client and all Patheon Intellectual Property will be owned by Patheon. Patheon
shall execute and deliver any

 

- 35 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

documents of assignment or conveyance that may be reasonably requested by
Client, to effectuate the ownership rights of Client in any Client Intellectual
Property, as applicable. Other than as provided under this Agreement, neither
party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing.

(b) Neither party will use any Intellectual Property of the other party, except
as specifically authorized by the other party or as required for the performance
of its obligations under this Agreement.

(c) In the event Patheon conceives an invention related to the Active Materials
or any Client-Supplied Components in the course of activities that are in breach
of Patheon’s obligations under Section 2.1(f), 3.2(a), Article 11 and
Section 13.2 (b), Client shall be the sole and exclusive owner of such invention
and all intellectual property rights therein, and Patheon shall execute and
deliver any documents of assignment or conveyance to effectuate the ownership
rights of Client in such invention and related intellectual property rights. For
the avoidance of doubt, a material breach includes, but is not limited to, a
breach of Sections 2.1(f), 3.2(a) or 13.2(b).

 

13.3 Insurance.

Each party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of
three years thereafter. This insurance will have policy limits of not less than
(i) [**] for each occurrence for personal injury or property damage liability;
and (ii) [**] in the aggregate per annum for product and completed operations
liability. If requested each party will give the other a certificate of
insurance evidencing the above and showing the name of the issuing company, the
policy number, the effective date, the expiration date, and the limits of
liability. If a party is unable to maintain the insurance policies required
under this Agreement through no fault of its own, then the party will forthwith
notify the other party in writing and the parties will in good faith negotiate
appropriate amendments to the insurance provision of this Agreement in order to
provide adequate assurances.

 

13.4 Independent Contractors.

The parties are independent contractors and this Agreement will not be construed
to create between Patheon and Client any other relationship such as, by way of
example only, that of employer-employee, principal agent, joint-venturer,
co-partners, or any similar relationship, the existence of which is expressly
denied by the parties.

 

13.5 No Waiver.

Either party’s failure to require the other party to comply with any provision
of this Agreement will not be deemed a waiver of the provision or any other
provision of this Agreement, with the exception of Sections 6.1 and 8.2 of this
Agreement.

 

- 36 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

13.6 Assignment.

 

  (a) Patheon may not assign this Agreement or any of its associated rights or
obligations without the written consent of Client, this consent not to be
unreasonably withheld. Patheon may not arrange for subcontractors to perform
specific testing services arising under this Agreement without the written
consent of Client. Further it is specifically agreed that, except to the extent
explicitly permitted pursuant to Section 2.3, Patheon may not subcontract or
delegate any part of the Manufacturing Services under this Agreement to any of
its Affiliates or to any third party.

 

  (b) Client may not assign this Agreement or any of its associated rights or
obligations without approval from Patheon, this consent not to be unreasonably
withheld. But Client will give Patheon prior written notice of any assignment,
any assignee will covenant in writing with Patheon to be bound by the terms of
this Agreement.

 

  (c) Despite the foregoing provisions of this Section 13.6, either party may
assign this Agreement to any of its Affiliates or to a successor to or purchaser
of all or substantially all of its business to which this Agreement relates, but
the assignee must execute an agreement with the non-assigning party whereby it
agrees to be bound hereunder.

 

13.7 Force Majeure.

Neither party will be liable for the failure to perform its obligations under
this Agreement if the failure is caused by an event beyond that party’s
reasonable control, including, but not limited to, strikes or other labor
disturbances, lockouts, riots, quarantines, communicable disease outbreaks,
wars, acts of terrorism, fires, floods, storms, interruption of or delay in
transportation, defective equipment, lack of or inability to obtain fuel, power
or components, or compliance with any order or regulation of any government
entity acting within colour of right (a “Force Majeure Event”). A party claiming
a right to excused performance under this Section 13.7 will immediately notify
the other party in writing of the extent of its inability to perform, which
notice will specify the event beyond its reasonable control that prevents the
performance. Neither party will be entitled to rely on a Force Majeure Event to
relieve it from an obligation to pay money (including any interest for delayed
payment) which would otherwise be due and payable under this Agreement.

 

13.8 Additional Product.

Additional Products may be added to this Agreement by amendments to this
Agreement.

 

13.9 Notices.

Any notice, approval, instruction or other written communication required or
permitted hereunder will be sufficient if made or given to the other party by
personal delivery, by telecopy, facsimile communication, or confirmed receipt
email or by sending the same by first class mail, postage prepaid to the
respective addresses, telecopy or facsimile numbers or electronic mail addresses
set forth below:

If to Client:

Synageva BioPharma Corp.

33 Hayden Avenue

Lexington, MA 02421

Attention: General Counsel

Facsimilie No.: +1 781 357 9901

 

- 37 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

If to Patheon:

Patheon UK Limited

Kingfisher Drive

Covingham

Swindon Wiltshire SN3 5BZ

England

Attention: Legal Director

Facsimile No: +44 (0) 1793 501081

With a copy to Subcontractor:

Patheon Italia S.p.A.

2° Trax Via Morolense, 5

03013 Ferentino (FR)

Italy

  Attention: Managing Director

  CC: Legal Counsel

  Fax No.: +39 0392047219

or to any other addresses, telecopy or facsimile numbers or electronic mail
addresses given to the other party in accordance with the terms of this
Section 13.9. Notices or written communications made or given by personal
delivery, telecopy, facsimile, or electronic mail will be deemed to have been
sufficiently made or given when sent (receipt acknowledged), or if mailed, five
days after being deposited in the United States, Canada, or European Union mail,
postage prepaid or upon receipt, whichever is sooner.

 

13.10 Severability.

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal, or unenforceable in any respect, that
determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions, because each provision is separate,
severable, and distinct.

 

13.11 Entire Agreement.

This Agreement, together with the Quality Agreement and the Confidentiality
Agreement, constitutes the full, complete, final and integrated agreement
between the parties relating to the subject matter hereof and supersedes all
previous written or oral negotiations, commitments, agreements, transactions, or
understandings concerning the subject matter hereof. Any modification,
amendment, or supplement to this Agreement must be in writing and signed by
authorized representatives of both parties. In case of conflict, the prevailing
order of documents will be this Agreement, the Quality Agreement, and the
Confidentiality Agreement.

 

- 38 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

13.12 Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the parties under or otherwise modify this
Agreement, regardless of any failure of Client or Patheon to object to the
terms, provisions, or conditions unless the document specifically refers to this
Agreement and is signed by both parties.

 

13.13 No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement will confer or be construed as
conferring on any third party any benefit or the right to enforce any express or
implied term of this Agreement.

 

13.14 Execution in Counterparts.

This Agreement may be executed in two or more counterparts, by original,
facsimile or “pdf” signature, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.

 

13.15 Use of Client Name.

Patheon will not make any use of Client’s name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Client, which consent will not be unreasonably withheld.

 

13.16 Taxes.

(a) The Client will bear all taxes, duties, levies and similar charges (and any
related interest and penalties) (“Tax” or “Taxes”), however designated, imposed
as a result of the provision by the Patheon of Services under this Agreement,
except:

 

  (i) any Tax based on net income or gross income that is imposed on Patheon and

 

  (ii) any Tax that is recoverable by Patheon in the ordinary course of business
for purchases made by Patheon in the course of providing its Services, such as
Value Added Tax (as more fully defined in subparagraph (d) below), Goods &
Services Tax (“GST”) and similar taxes.

(b) If the Client is required to bear a tax, duty, levy or similar charge under
this Agreement by any state, federal, provincial or foreign government,
including, but not limited to, Value Added Tax, the Client will pay the tax,
duty, levy or similar charge and any additional amounts to the appropriate
taxing authority as are necessary to ensure that the net amounts received by
Patheon hereunder after all such payments or withholdings equal the amounts to
which Patheon is otherwise entitled under this Agreement as if the tax, duty,
levy or similar charge did not exist.

(c) Patheon will not collect an otherwise applicable tax if the Client’s
purchase is exempt from Patheon’s collection of the tax and a valid tax
exemption certificate is furnished by the Client to Patheon.

 

- 39 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

(d) If subparagraph 13.16 (a)(ii) does not apply, any payment due under this
Agreement for the provision of Services to the Client by Patheon is exclusive of
value added taxes, turnover taxes, sales taxes or similar taxes, including any
related interest and penalties (hereinafter all referred to as “VAT”). If any
VAT is payable on a Service supplied by Patheon to the Client under this
Agreement, this VAT will be added to the invoice amount and will be for the
account of (and reimbursable to Patheon by) the Client. If VAT on the supplies
of Patheon is payable by the Client under a reverse charge procedure (i.e.,
shifting of liability, accounting or payment requirement to recipient of
supplies), the Client will ensure that Patheon will not effectively be held
liable for this VAT by the relevant taxing authorities or other parties. Where
applicable, Patheon will use its reasonable commercial efforts to ensure that
its invoices to the Client are issued in such a way that these invoices meet the
requirements for deduction of input VAT by the Client, if the Client is
permitted by law to do so.

(e) Any Tax that Client pays, or is required to pay, but which Client believes
should properly be paid by Patheon pursuant hereto may not be offset against
sums due by Client to Patheon whether due pursuant to this Agreement or
otherwise.

 

13.17 Governing Law.

This Agreement will be construed and enforced in accordance with the laws of
England and the parties hereby irrevocably submit to the exclusive jurisdiction
of the English courts for all matters related to this. The UN Convention on
Contracts for the International Sale of Goods will not apply to this Agreement.

 

13.18 Foreign Corrupt Practices Act. Anti-Bribery Laws.

Patheon shall comply with the requirements of all applicable anti-bribery
legislation both national and foreign, including but not limited to the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act (collectively,
“Anti-Bribery Laws”) and Patheon has not and will not make, promise or offer to
make any payment or transfer anything of value (directly or indirectly) to
(i) any individual, (ii) corporation, (iii) association, (iv) partnership, or
(v) public body, (including but not limited to any officer or employee of any of
the foregoing) who, acting in their official capacity or of their own accord,
are in a position to influence, secure or retain any business for and/or provide
any financial or other advantage to Client by improperly performing a function
of a public nature or a business activity with the purpose or effect of public
or commercial bribery, acceptance of or acquiescence in extortion, kickbacks or
other unlawful or improper means of obtaining or retaining business. Patheon
shall indemnify, defend and hold harmless Client and its Affiliates, and its and
their directors, officers, employees and agents, from and against any and all
losses resulting or arising from any third party claims, actions, proceedings,
investigations or litigation relating to or arising from any violation of
Anti-Bribery Laws, to the extent such losses resulted from Patheon’s failure to
comply with Anti-Bribery Laws.

[Signature page to follow]

 

- 40 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the Effective Date.

 

PATHEON UK LIMITED By:

/s/ Michael J. Lehmann

Name: Michael J. Lehmann Title: President, Global PDS SYNAGEVA BIOPHARMA CORP.
By:

/s/ Thomas W. Beetham

Name: Thomas W. Beetham Title: Sr. Vice President, General Counsel

 

- 41 -



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

Product List

SBC-102 sterile [**] vials

Specifications

Prior to the start of commercial manufacturing of Product under this Agreement
Client will give Patheon the originally executed copies of the Specifications as
approved by the applicable Regulatory Authority. If the Specifications received
are subsequently amended, then Client will give Patheon the revised and
originally executed copies of the revised Specifications. Upon acceptance of the
revised Specifications, Patheon will give Client a signed and dated receipt
indicating Patheon’s acceptance of the revised Specifications.



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

SCHEDULE B

MINIMUM ORDER QUANTITY, ANNUAL VOLUME, AND PRICE

[**]

[**]

[**]

 

Product

  

Batch

Size

(Litres)

  

Campaign

Length

(Batches)

  

Price Per Batch(Bulk)

           

[**]

   [**]

[**]

   [**]    [**]    [**]    [**]    [**]

[**]

   [**]    [**]    [**]    [**]    [**]

[**]

[**]

[**]

[**]

Costs Not Included in Unit Price Proposed

[**]

Manufacturing Assumptions

[**]



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

Campaign Assumptions

[**]

Testing Assumptions

[**]

Cleaning Assumptions

[**]

Supply Chain Assumptions

Patheon will procure components for the manufacture of SBC-102 sterile [**]
vials from Patheon qualified suppliers. Should Synageva require Patheon to
source any components from specified suppliers, then these suppliers will remain
under the Quality audit control of Synageva unless an agreement is reached for
Patheon to take on this responsibility.

Components will be supplied by Patheon in accordance with the Specifications.
Patheon has issued formal Patheon specifications for each component.

Each lot of incoming components will be sampled and tested according to the
Specifications.

If different component specifications for primary packaging are required, these
will be subjected to a further evaluation and assessment by Patheon and a mutual
agreement between the Parties.

It is assumed the BDS would be provided free issue/released to Patheon by
Synageva or its qualified supplier, and that the API will only require ID
testing.

The BDS used for the manufacture will be GMP grade and from TSE/BSE certified
sources.

Patheon will package drug product vials according to the Specifications.



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

SCHEDULE C

ANNUAL STABILITY TESTING [and VALIDATION ACTIVITIES (if applicable)]

Patheon and Client will agree in writing on any stability testing to be
performed by Patheon on the Products. This agreement will specify the commercial
and Product stability protocols applicable to the stability testing and the fees
payable by Client for this testing.

[**]



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

SCHEDULE D

ACTIVE MATERIALS

 

Active Materials

   Active Material Value   Supplier SBC102    [**]   Client



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

SCHEDULE E

Executed Quality Agreement



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

SCHEDULE F

List of Patheon Factors

 

  1. Patheon’s gross negligence or willful misconduct;

 

  2. Product non-conformity with the Product Specifications for the following:

[**]

 

  3. Patheon non-adherence to the Quality Agreement applicable to Patheon;

 

  4. Patheon non-adherence to cGMPs; and/or

 

  5. Patheon non-adherence with Applicable Law.



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

 

LOGO [g913483g10l62.jpg]

QUALITY AGREEMENT

Commercial Product

Among

SYNAGEVA BIOPHARMA CORP.

33 Hayden Ave.

Lexington, MA 02421

a corporation existing under the laws of the State of Delaware

(hereinafter referred to as the “Synageva”)

-and-

PATHEON UK LIMITED

a company incorporated in England & Wales (registered number 3764421) with
registered office at Kingfisher Drive, Covingham, Swindon, Wiltshire SN35BZ,
United Kingdom

(hereinafter referred to as the “Contract Acceptor”)

and

Patheon Italia S.p.A

with operation facility at

2ªTrav. SX via Morolense 5, Ferentino (FR) – Italy

(hereinafter referred to as the “Patheon” or “Sub-contract Acceptor” )

Revision #: 00

Effective Date: Date of last approval signature



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

TABLE OF CONTENTS

 

GLOSSARY/DEFINITIONS

  

SECTION 1

PREMISES AND AGREEMENT

  5   

SECTION 2

RESPONSIBILITIES TABLE

  6   

SECTION 3

GENERAL

  7   

SECTION 4

DESCRIPTION OF RESPONSIBILITIES

  9   

SECTION 5

APPENDICES

  26   

APPENDIX A:

PRODUCT(S)

APPENDIX B:

QUALITY CONTACTS

APPENDIX C:

PATHEON APPROVED VENDOR LIST

APPENDIX D:

SYNAGEVA APPROVED VENDOR LIST

APPENDIX E:

PATHEON APPROVED CONTRACT LABORATORIES LIST

APPENDIX F:

BDS MATERIALS EU REQUIREMENTS

 

  LOGO [g913483g60c19.jpg] Page 54 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

GLOSSARY/DEFINITIONS

Batch Record shall mean the documentation needed to trace the complete cycle of
manufacture of the Product from the receipt of all materials through all
processing and subsequent packaging to dispatch for sale or supply to the
Synageva. Batch record includes, but is not limited to, the following main
record types: batch production record, batch packaging record and batch quality
control record. Quality control record includes quality control, quality
assurance and environmental data specific to the batch.

Bulk Drug Substance (BDS) shall have the meaning for the defined term “Active
Materials” in the MSA.

Business Day(s) shall have the meaning for the defined term “Business Day” in
the MSA.

Change shall mean any change that might affect validated status, quality,
regulatory compliance or the Synageva’s Product Quality Standard compliance.

Consumables shall mean any material used during Production, coming to direct
contact with the Product, disposable, by default.

Deviation shall mean any departure from SOPs, methods, specifications,
protocols, batch records, instructions, processes, process specifications or
normal conditions (e.g. borderline conformances) or other official
documentation.

Facility shall mean either the Patheon manufacturing facility located in
Ferentino, 2° Trav. SX Via Morolense, 5, or any other facility approved by the
Synageva for use by Contract Acceptor in the Manufacture and Supply of Product.

GMP or cGMP shall have the meaning for the defined term “cGMPs” in the MSA.

Manufacture, Manufacturing or Production shall mean any and all operations to
process, formulate, sterilize, compound, aseptic fill, lyophilize, label, test,
handle, primary or bulk packaging, and warehousing of the Product at the
Facility (including quality control, quality assurance and related services),
all in accordance with the agreed Manufacturing instructions, cGMPs,
Specifications and Standard Operating Procedures (SOPs) as well as this Quality
Agreement and the MSA.

Packaging materials shall mean all materials employed in the packaging of a
Product, excluding any outer packaging used for transportation or shipment.
Packaging materials are referred to as primary or secondary packaging materials
according to whether or not they are intended to be in direct contact with the
medicinal product and as bulk packaging materials.

 

  LOGO [g913483g60c19.jpg] Page 55 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

Periodic Product Review shall mean a regular comprehensive analysis of each
Product’s Manufacturing process, which includes a review of market performance
(including customer complaints), the impact of process changes, quality events
(process Deviations and audit findings) and adherence to Specifications and
standards. This review is conducted with annual frequency and is in line with EU
(Eudralex Vol IV Part 1 Chapter I) and US (US 21CFR Part 211.180) regulations.

Product shall mean filled, finished form of the product as designated in
Appendix A hereto Manufactured by Patheon.

Product Quality Standard shall mean all mandatory aspects of the composition,
Manufacturing process, control methods and Specifications and Packaging, which
are essential to ensure safety, quality and efficacy of the Product.

Qualified Person or “QP” shall mean the person(s) responsible for batch release,
as defined in Article 48 of Directive 2003/94/EC.

Quality Agreement shall mean this Agreement, the Appendices, and any mutually
agreed amendment.

Raw materials shall mean all materials used in the Manufacture of Product in
accordance with the Specifications, except packaging materials, but including
Consumables which are not present in the finished product (e.g. water, vial
headspace gas) and BDS.

Reference Samples shall mean samples of BDS, Raw materials, Packaging materials,
and the Product that are kept for possible re-examination.

Reprocessing shall mean the introduction of material back into the process and
repeating a step, [**] using the same equipment and techniques of the
established Manufacturing process.

Rework shall mean the introduction of material to one or more processing steps
that are different from the established Manufacturing process.

Specifications shall have the meaning for the defined term “Specification” in
the MSA.

 

  LOGO [g913483g60c19.jpg] Page 56 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

SECTION 1: PREMISES AND AGREEMENT

PREMISES. WHEREAS, Synageva and Patheon UK are parties to that certain
manufacturing services agreement executed on 3rd February (“MSA”) whereby
Synageva has engaged Patheon UK to provide certain Manufacturing services on
behalf of and for the benefit of Synageva, in respect of certain pharmaceutical
products (as described in Appendix A hereto) in certain countries/region. Under
the MSA, Patheon UK is obligated to meet certain requirements in the Manufacture
of the Product, including but not limited to operating within the Specifications
and according to cGMPs.

WHEREAS, pursuant to the MSA, Synageva agreed that Patheon UK could provide such
services by way of a sub-contract of such services to Patheon Italia at the site
located in 2° Trav. SX. Via Morolense 5, 30103 Ferentino (FR) (“Facility”);

WHEREAS, Synageva is required to give certain information to Patheon in order
for Patheon to perform the Manufacturing, including the Specifications.

WHEREAS, the parties desire to allocate the responsibility for procedures and
Specifications impacting on the identity, strength, quality and purity of the
Products.

In the event of any conflict between the terms of this Quality Agreement and the
MSA, the MSA shall take precedence except with respect to any specific quality
issue, in which case the Quality Agreement shall take precedence.

AGREEMENT. NOW THEREFORE in consideration of the Premises and rights conferred
and the obligations assumed under the MSA and herein, and for other good and
valuable consideration (the receipt and sufficiency of which are

 

  LOGO [g913483g60c19.jpg] Page 57 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

acknowledged by each party), and intending to be legally bound, the parties
agree as follows:

SECTION 2: RESPONSIBILITIES TABLE

Patheon will be responsible for all the operations that are marked with “X” in
the column titled “Patheon” and Synageva will be responsible for all the
operations that are marked with “X” in the column titled “Synageva”. If marked
with “(X)”, cooperation is required from the designated party.

 

Section No.

  

Subject / Terms

   Synageva   Patheon

4.1 Quality Management

4.1.1    GMP, Health and Safety Compliance    [**]   [**] 4.1.2    Synageva
Audit Rights    [**]   [**] 4.1.3    Subcontracting    [**]   [**] 4.1.4   
Self-Inspection    [**]   [**]

4.2 Regulatory Requirements

4.2.1    Permits (Site licences & GMP Certificates (EU), Site Master File PIC)
   [**]   [**] 4.2.2    Product Licences and Registration files life-cycle
management    [**]   [**] 4.2.3   

Product permits: supply of all necessary approved registration information (CTD
quality sections) and relevant updates (EU/US)

   [**]   [**] 4.2.4    Regulatory Compliance    [**]   [**] 4.2.5    Components
compliance documentation ([**], GMP declaration)    [**]   [**] 4.2.6   
Government Agency Inspections, Communications and Requisitions    [**]   [**]

4.3 Material Control

4.3.1    Test Methods and Specifications    [**]   [**] 4.3.2    Material
Destruction    [**]   [**] 4.3.3    Vendor Quality Management    [**]   [**]
4.3.4    Synageva Supplied Materials    [**]   [**] 4.3.5    Incoming Material
Release    [**]   [**]

4.4 Building, Facilities, Utilities and Equipment

4.4.1    General    [**]   [**] 4.4.2    Equipment, Calibration and Preventative
Maintenance    [**]   [**] 4.4.3    Environmental Monitoring Program    [**]  
[**]

4.5 Production Controls

4.5.1    Test Methods and Specifications    [**]   [**] 4.5.2    Master Batch
Record    [**]   [**] 4.5.3    Reprocessing and Rework    [**]   [**] 4.5.4   
Personnel and Training    [**]   [**] 4.5.5    Container closure integrity test
   [**]   [**]

4.6 Exception Reports (Deviations / Investigations)

4.6.1    Manufacturing Instruction Deviations    [**]   [**] 4.7.2    Packaging
Instructions Deviations    [**]   [**]

 

     LOGO [g913483g60c19.jpg]    Page 58 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

4.6.2

Notification of Deviations

[**] [**]

4.7 Release of Product

4.7.1

Batch Certification for Shipment (QP confirmation)

[**] [**]

4.7.2

Product Release to the market

[**] [**]

4.7.3

Certificate of Compliance and Certificate of Analysis

[**] [**]

4.8 Validation

4.8.1

Master Validation Plan

[**] [**]

4.8.2

Cleaning Validation Program

[**] [**]

4.8.3

Analytical Method and Procedure Validation

[**] [**]

4.8.4

Manufacturing Process Validation

[**] [**]

4.8.5

Shipment Validation

[**] [**]

4.8.6

Media Fill

[**] [**]

4.9 Change Control

4.9.1

General

[**] [**]

4.10 Documentation

4.10.1

Record Retention

[**] [**]

4.10.2

Batch Document Requisition

[**] [**]

4.11 Laboratory Controls

4.11.1

Specifications and Test Methods

[**] [**]

4.11.2

Out of Specifications (OOS) / Out of Trend (OOT)

[**] [**]

4.11.3

Confirmed OOS notification to authorities

[**] [**]

4.12 Stability

4.12.1

Sample Storage

[**] [**]

4.12.2

Stability Protocol, and Studies

[**] [**]

4.12.3

Stability Failures

[**] [**]

4.13 Annual Product Review / Product Quality Review

4.13.1

General

[**] [**]

4.14 Storage and Distribution

4.14.1

General

[**] [**]

4.14.2

Product Storage and Shipment (Ex Works)

[**] [**]

4.14.3

Product Quarantine

[**] [**]

4.15 Product Complaints

4.15.1

Complaint Investigation

[**] [**]

4.16 Product Recall / Biological Product Deviations (US)

4.16.1/2

Product Recall Notification/Investigation

[**] [**]

4.16.3

Government Agency Notification

[**] [**]

4.16.4

Suspected Falsified Medicine/suspected re-packaging failure within parallel
importation

[**] [**]

4.17 Reference and Retention Samples

4.17.1

Excipient and Active Ingredient Reference Sample

[**] [**]

4.17.2

Finished Product Retention Sample

[**] [**]

SECTION 3: GENERAL

 

3.1 Any communications about the subject matter of this Quality Agreement will
be directed, in the first instance, to the person(s) identified in Appendix B.

 

  LOGO [g913483g60c19.jpg] Page 59 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

3.2 Capitalized terms not otherwise defined herein will have the meaning
specified in the MSA.

 

3.3 If any provision of this Quality Agreement should be or found invalid, or
unenforceable by law, the rest of the Quality Agreement will remain valid and
binding and the parties will negotiate a valid provision which meets as close as
possible the objective of the invalid provision.

 

3.4 Any amendment of this Quality Agreement will be made in writing and signed
by both parties.

 

3.5 This Quality Agreement will start on the Effective Date that is set forth on
the cover page of this Quality Agreement and will remain valid until the later
of (i) expiration or earlier termination of the MSA and (ii) all Quality
obligations under the MSA have been fulfilled.

 

  LOGO [g913483g60c19.jpg] Page 60 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

SECTION 4: DESCRIPTION OF RESPONSIBILITIES

 

4.1 QUALITY MANAGEMENT

 

4.1.1 GMP, Health and Safety Compliance

Patheon will conduct operations in compliance with applicable environmental,
occupational health and safety laws, and cGMP regulations.

 

4.1.2 Synageva Audit Rights

Patheon will permit audits on reasonable prior written notice, of all relevant
premises, procedures and documentation by Synageva; to the extent such audits
are related to Synageva’s Product. Synageva audits [**] Patheon will provide
access to the manufacturing facility, on reasonable prior written notice, to
Synageva personnel as well as third party contractors or other agents approved
from time to time by Patheon (such approval not to be unreasonably withheld)
during the Manufacturing of Synageva Product(s) or, if longer, the Term, as
defined in the MSA.

Synageva shall provide Patheon with the audit report within [**] of the audit
date. Patheon shall respond to Synageva audit report within [**] of Synageva
audit report receipt. If a response is not provided to Synageva [**] then a
request for an extension, including justification for the extension and a new
target date for completion, is to be provided in writing to Synageva.

Patheon will allow Synageva to observe operations related to the Product, to be
considered separate from the annual audit. Synageva will make every effort to
coordinate such efforts to minimize impact to the Facility resources.

 

4.1.3 Subcontracting

Patheon will not subcontract tasks to a third party without Synageva’s written
consent. Patheon may subcontract Raw material testing to other Patheon
facilities and to other qualified third party laboratories (as defined in
Appendix E).

 

4.1.4 Self-Inspection

Patheon will perform self-inspections of its premises, facilities, and processes
used to manufacture the Product, including manufacture, package, test, and store
Synageva’s starting, intermediate, and/or finished products in accordance with
Patheon’s written standard operating procedures (“SOP’s”) to ensure compliance
with cGMP, the Specifications, the MSA and this Quality Agreement.

 

  LOGO [g913483g60c19.jpg] Page 61 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

4.2 REGULATORY REQUIREMENTS

 

4.2.1 Permits (Site licences & GMP certificates (EU), Site Master File PIC)
Patheon will obtain and maintain the appropriate Manufacturing License(s), GMP
certificates and Sites Master File PIC to allow for the Manufacturing services.
Patheon shall provide the Manufacturing License(s), GMP Certificate(s), and the
Site Master File to Synageva for submission of any regulatory dossier.

 

4.2.2 Product Licences and Registration files life-cycle management

Synageva will determine whether changes to the Product or related to the Product
will impact a regulatory filing and will apply for and receive approval for any
required Manufacturing amendment, change or addition to their Product marketing
authorization.

Upon request, Patheon may provide regulatory support in the preparation and
overall regulatory consistency review of pertinent sections of new or
supplemental regulatory applications. Such services shall be subjected to a
specific regulatory services agreement.

Prior to filing any documents with any Regulatory Authority that incorporate
data generated by Patheon, Client will give Patheon a copy of the relevant
portions of the documents incorporating this data, in accordance with the terms
and conditions of section 7.8 of the MSA.

As between the two parties, Synageva is responsible for all communications with
Regulatory Authorities as well as for the approval, maintenance, and updating of
marketing approval.

In particular, in the event of a substantial change to cGMPs or regional
governances directly impacting Product Quality compliance, it shall be mutually
agreed prior to its implementation.

 

4.2.3 Product Permits: supply of all necessary approved registration information
(CTD quality sections) and relevant updates (EU/US)

As between the two parties, Synageva will be solely responsible for obtaining or
maintaining any permits or other regulatory approvals for the Products or the
Specifications, including, without limitation, all marketing and post-marketing
approvals.

It is the responsibility of Synageva to provide Patheon EU sites with the
accurate Product registration information as per European legislations (cGMPs
guide part I - chapters 1,4,6,7 and annex 16 / directives 2001/83/EC – title IV,
articles 46,48,51 and 2003/94/EC article 5).

 

  LOGO [g913483g60c19.jpg] Page 62 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

4.2.4 Regulatory Compliance

Patheon will ensure that Product(s) are Manufactured and tested in strict
compliance with current US Federal and EC regulatory and statutory requirements
relating to Good Manufacturing Practices (GMP) (US 21 CFR parts 210 and 211 and
EU Directives 2003/94/EC – 2004/27/EC – 2011/62/EC for the manufacture of
finished medicinal product) as applicable, regulatory approvals and local laws
and regulations applicable at the site(s) of Manufacture and/or testing.

Patheon shall notify Synageva of any quality related inspections of the
Manufacturing process of the Products or the Facility by Regulatory Authorities
or other governmental agency within one (1) Business Day of being notified
thereof. As soon as practicable and after the inspection by the relevant
Regulatory Authorities, Patheon shall provide the results and appropriate
reports received from the Regulatory Authorities to Synageva. Synageva shall be
allowed to attend and participate in inspections in accordance with Section 7.6
of the MSA.

 

4.2.5 Components compliance documentation [**]

Patheon will ensure that the procured materials are in compliance with [**],
Residues of Metal Catalyst or Metal Reagents, risk of Melamine contamination
guidelines, as per internal procedure.

Synageva will assure the compliance to the above mentioned guidelines for
Synageva-supplied materials, as per paragraph 4.3.4.

 

4.2.6 Government Agency Inspections, Communication and Requisitions

Subject to the terms and conditions set forth in the MSA, Patheon will permit
all relevant inspections by regulatory authorities of premises, procedures, and
documentation.

Patheon will notify Synageva within [**] of receipt of any notice of inspection
from a regulatory authority. Patheon will permit Synageva to be present at
Patheon’s facility during the inspections involving the Product and to
participate in such inspections in accordance with Section 7.6 of the MSA.

Patheon will notify Synageva [**] of any regulatory authority request for
Product samples, batch documentation, or other information related to the
Product. Patheon will not make any commitments affecting the Product to any
regulatory authority without first obtaining Synageva’s written agreement. In
such cases, Synageva will provide Patheon with some feedback on the requested
information within [**] from the date of request.

 

  LOGO [g913483g60c19.jpg] Page 63 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

Patheon will notify Synageva [**] of receipt of any Form 483’s, warning letter,
or the like from any regulatory agency that relates to the Product; or if the
supply of Product will be affected, or if the facilities used to produce, test
or package the Product will be affected.

The responses from Patheon related to the Product are subject to review and
approval by Synageva prior to submission to the regulatory agency.
Notwithstanding, Patheon reserves the right to respond to the regulatory agency
without approval, if, in the reasonable opinion of Patheon’s Legal counsel, the
communication is necessary to comply with the terms of this Quality Agreement,
the MSA or the requirements of any law, governmental order or regulation,
subject to the prior notice obligations in Section 7.2 of the MSA.

 

4.3 MATERIAL CONTROL

 

4.3.1 Test Methods and Specifications

Synageva will give Patheon a copy of the Specifications and test methods used if
Synageva issues Raw material Specifications as well as any relevant updates. Per
each Raw material delivered to Patheon a MSDS document will be provided by
Synageva to detail the manipulation procedures.

 

4.3.2 Material Destruction

Patheon has the right to either return to Synageva or dispose of any outdated or
appropriately-rejected Synageva-supplied material. If the material is disposed
of, disposal will be consistent with the nature of the material and sent to a
permitted waste disposal facility. Prior to such disposal:

 

  (i.) Patheon will send notice to Synageva about Patheon’s intent to dispose of
the material. If no direction is received from Synageva, Patheon will dispose of
the material no sooner than [**] after the date of the notice.

 

  (ii.) The materials will be disposed and destroyed in compliance with local
environmental regulations and performed in a secure and legal manner that
prevents unauthorized use or diversion.

Patheon will maintain destruction records in accordance with Patheon SOP’s. A
copy of the certificate of destruction will be sent to Synageva.

 

  LOGO [g913483g60c19.jpg] Page 64 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

4.3.3 Vendor Quality Management

 

4.3.3.1 Excipient and BDS Vendors:

 

  (i.) If Synageva is responsible for the supplying an excipient or BDS,
Synageva will audit and approve the manufacturers and ensure cGMP compliance.
Synageva stipulated vendor(s) will be included on Synageva’s approved vendor
list (attached hereto as Appendix D).Synageva will provide to Patheon all
documentation related to BDS identified in Appendix F.

 

  (ii.) If Patheon is responsible for procuring the excipient, Patheon will
audit and approve the manufacturers and ensure cGMP compliance in accordance
with Patheon’s SOP. The Patheon stipulated vendor(s) will be included on
Patheon’s approved vendor list (attached hereto as Appendix C).

 

4.3.3.2 Packaging Component Vendors:

 

  (iii.) If Synageva is responsible for the supplying a packaging component
vendor, Synageva will audit and approve the manufacturer and ensure cGMP
compliance. Synageva stipulated vendor(s) will be included on the approved
vendor list (attached hereto as Appendix D).

 

  (iv.) If Patheon is responsible for procuring the packaging component vendor,
Patheon will audit and approve the manufacturer and ensure cGMP compliance in
accordance with Patheon’s SOP. The Patheon stipulated vendor(s) will be included
on the approved supplier list (Appendix C).

 

4.3.4 Synageva Supplied Materials

Synageva is responsible for vendor qualification of Synageva furnished materials
and for providing a certificate of compliance confirming the following:

 

  a. [**]

 

  b. [**]

 

  c. Information on genotoxic Impurities, Residues of Metal Catalyst
information. (iv) a GMP compliance declaration to the EU directive 2004/27/EC
(when sourced from an EU country) or to ICH Q7 (when sourced from a non EU
country) and (vi) certificate of compliance confirming that such Materials are
compliant with the provisions outlined in the US FDA Guideline “Pharmaceutical
Components at risk for Melamine contamination”

 

  LOGO [g913483g60c19.jpg] Page 65 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

  d. Synageva is responsible for providing Patheon with documents on supplied
BDS, as defined in Appendix F.

[**]

Once complete and before the batch Manufacture is released the final CoA will be
delivered to Patheon by Synageva.

 

4.3.5 Incoming Material Release

Prior to its use in the Manufacture of any Product all material(s) will be
inspected, tested and released by Patheon against the Specification approved by
Synageva.

 

4.4 BUILDING, FACILITIES, UTILITIES AND EQUIPMENT

 

4.4.1 General

All buildings and facilities used in the Manufacture of the Product, including
but not limited to manufacturing, packaging, testing and storage of any
materials and/or Product will be of suitable size, construction and location to
facilitate cleaning, and will be maintained in a good state of repair.
Maintenance and cleaning records will be kept in accordance with Patheon’s
SOP’s. Any facility modifications that may impact the Product, qualified state
of operations, or Production schedule must be communicated and agreed upon by
Synageva in writing.

 

4.4.2 Equipment, Calibration and Preventative Maintenance

All equipment used in the Manufacture of the Product, including but not limited
to manufacturing, packaging, testing and storage of any materials and/or Product
will be suitable for its intended use and appropriately located to allow for
cleaning and maintenance. Calibration and maintenance records will be kept
according to Patheon SOP’s for all equipment. Patheon will calibrate
instrumentation and qualify and/or validate computer systems used in the
Manufacture and testing of the Product in accordance with Patheon’s SOP’s.
Patheon shall have appropriate procedures in place to ensure appropriate
handling, segregation, and storage of Product dedicated equipment and spare
parts.

 

  LOGO [g913483g60c19.jpg] Page 66 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

4.4.3 Environmental Monitoring Program

Patheon will perform and maintain an environmental monitoring program. The
collected data will be reviewed and interpreted by the responsible person within
Patheon’s quality unit. Any out of limit results will be managed appropriately
in accordance with Patheon SOP’s. If any of the out of limit results have an
impact on the Product then Synageva will be notified within one (1) Business
Day.

 

4.5 PRODUCTION CONTROLS

 

4.5.1 Test Methods and Specifications

Synageva will provide to Patheon the finished Product Specifications and will
develop and supply validated analytical test methods or results to Patheon for
the finished Product at release (and shelf-life if requested). Patheon is
responsible to verify the performance of test methods in the actual condition of
use for any assays run within Patheon’s control.

 

4.5.2 Master Batch Record

Synageva will provide the Specifications to Patheon and Patheon will Manufacture
Product in accordance with the Specifications.

Patheon is responsible for preparing the master batch records for the Product,
however, Synageva is responsible to review and approve such master batch records
prior to the Manufacture of the Product.

Patheon will not make changes to master batch records except through the
established Patheon change control system, and all master document revisions are
subject to approval by Synageva’s quality unit. Any changes made to issued batch
records (prior to master revisions) must be reviewed and approved by Synageva’s
quality unit prior to implementation unless otherwise agreed to in writing.

 

4.5.3 Reprocessing and Rework

[**]

 

4.5.4 Personnel and Training

Patheon will provide appropriate training for all employees. Each person engaged
in the Manufacture of the Product, including any manufacture, packaging,
testing, storage, and shipping of the Product will have the education, training,
and experience necessary, consistent with current GMP and safety training
requirements.

 

  LOGO [g913483g60c19.jpg] Page 67 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

4.5.5 Container Closure Integrity Test

Patheon will perform Container Closure Integrity Test during Manufacturing of
the Product as defined per EU GMP Annex 1.

 

4.5.6 Date of Manufacture and Retest Dating/Expiration

Patheon will assign the date of Manufacture as the date of the start of sterile
filtration. The drug product expiration date is assigned by Synageva based on
stability data.

 

4.6 EXCEPTION REPORTS (DEVIATIONS / INVESTIGATIONS)

 

4.6.1 Manufacturing Instruction Deviations

Patheon will document, investigate and resolve deviations from approved
Manufacturing instructions or Specifications in accordance with Patheon’s SOP’s.
Patheon will report and obtain approval from Synageva’s quality unit for
deviation report (“DR”) type deviations where there is a potential to affect
Product quality (major and critical deviations). Such Synageva approval will not
be unreasonably withheld. Patheon will provide copies of all DR’s to Synageva as
part of the executed batch record.

 

4.6.2 Notification of Deviations

Patheon will notify Synageva’s quality unit [**] if any significant deviation
occurs during Manufacture of the Product, where such deviation affects the
quality, efficacy or availability of the Product.

If the deviation affects, or could affect, batches already released and
distributed, Patheon will notify Synageva [**] after detecting the deviation.

Synageva will provide with a feedback to Patheon on the investigation report
within [**].

 

4.7 RELEASE OF PRODUCT

 

4.7.1 Batch Certification for Shipment (QP Confirmation)

Batch review and certification for shipment to Synageva will be the
responsibility of Patheon’s Quality Assurance department (who will act in
accordance with Patheon’s SOP’s after reception of Synageva QP certificate of
batch release.

 

  LOGO [g913483g60c19.jpg] Page 68 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

Patheon will provide Synageva with copies of executed QA reviewed batch records
and associated documentation [**]. Upon review of the batch record by Synageva,
if Synageva notices errors, missing information, documentation errors, or
deviations, Synageva will notify Patheon within [**]. Patheon will respond in
writing within [**] from Synageva’s notification date to resolve all
issues/conflicts.

 

4.7.2 Product Release to the market

Synageva will have sole responsibility for release of the Product to the market.

When Patheon EU Qualified Person (“QP”) services are employed, Patheon QP may
release the Product to the market according to internal SOP and on behalf of
Synageva

 

4.7.3 Certificate of Compliance and Certificate of Analysis

For each batch certified by Patheon prior to release for shipment to Synageva,
Patheon will deliver to Synageva a Certificate of Analysis, CoA (signed by QC
Manager) which contains a statement of compliance of batch to Specifications and
Certificate of Compliance, CoC (signed by Qualified Person) which will include a
statement that the batch has been Manufactured in accordance with cGMPs and
complies to the Specifications.

 

4.8 VALIDATION

 

4.8.1 Master Validation Plan

Patheon will establish applicable master validation plans and maintain a
validation program for the Product. Synageva will review and approve the master
validation plan, performance qualification and process validation protocols and
reports for the Product.

 

4.8.2 Cleaning Validation Program

Synageva will provide to Patheon toxicological information to be used in the
development of a cleaning program. Patheon will maintain an appropriate cleaning
and cleaning validation program. Synageva will be notified of any changes in the
cleaning validation program that might affect the Product.

 

4.8.3 Analytical Method Validation

Synageva must ensure that its analytical methods are validated. If the methods
are not validated by Synageva, then Patheon may assist in validation development
with the costs being borne by Synageva subject to Synageva’s prior written
approval.

 

  LOGO [g913483g60c19.jpg] Page 69 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

4.8.4 Manufacturing Process Validation

Patheon will establish together with Synageva a process validation strategy for
the Product. Synageva will review and approve the process validation protocol
and process validation report for the Product.

 

4.8.5 Shipment Validation

Synageva shall establish a qualified shipping method, including controls for
temperature and humidity, if necessary. Placement locations for temperature
monitors will be provided by Synageva to Patheon.

 

4.8.6 Media Fill

Media Fills will be performed periodically and they are Patheon’s
responsibility. Synageva will be notified within [**] of failure of a media fill
associated with or which may affect Synageva’s Product. Upon request by
Synageva, results of media fills, applicable to the Product, will be made
available within a reasonable timeframe.

 

4.9 CHANGE CONTROL

For clarity, nothing in this Section 4.9 will limit or modify Patheon
UK/Patheon’s obligations pursuant to Section 4.4(a) of the MSA.

 

4.9.1 General

Patheon will notify and obtain approval from Synageva before implementing any
proposed changes to (i) the process, materials, testing, equipment or premises,
where such changes may directly affect the Manufacturing or the Product or
(ii) the Specifications. This Synageva approval will not to be unreasonably
withheld. Client approval is expected to be completed in [**] from the receiving
of the Patheon notification.

Patheon shall refrain from any activity which could intentionally adversely
affect the quality of the Products. Patheon shall inform Synageva prior to the
implementation of any product categories according to cGMP and categories listed
below which are introduced to the same compounding or clean rooms where the
Product is Manufactured:

[**]

Such product introduction would be assessed using change control and requires
Synageva approval prior to implementation.

 

  LOGO [g913483g60c19.jpg] Page 70 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

Synageva will be responsible for determining whether or not to initiate
registration variation (EU)/post-approval change (US) procedures and for
maintaining adequate control over the quality commitments of the marketing
authorization made to the regulatory authorities by Synageva for the Products.

Patheon will evaluate any change proposal initiated by Synageva with opening an
internal change and delivering it to Synageva.

Following validation of a process change, Patheon will deliver a copy of the
related validation report to Synageva and the associated stability data, if
applicable, as it becomes available.

In the event of a substantial change to cGMPs or regional governances directly
impacting Product Quality compliance, it shall be shared between both parties
prior to its implementation

 

4.10 DOCUMENTATION

 

4.10.1 Record Retention

Patheon will maintain all batch records for a minimum of [**] and supply all
these records to Synageva upon request.

Patheon will maintain records and evidence on the testing of Raw materials and
packaging/labeling materials for [**] after the materials were last used in the
Manufacture or packaging/labeling of the Product.

At the end of the above noted retention period, Synageva will be contacted
concerning the future storage or destruction of the documents.

 

4.10.2 Batch Document Requisition

At the request of Synageva, Patheon will provide a copy of any of the executed
batch documents relating to Products to Synageva [**] of such request.

Patheon will share with Synageva a defined Batch numbering rule which will be
adopted to identify each Product batch.

 

4.11 LABORATORY CONTROLS

 

4.11.1 Specifications and Test Methods

Patheon will test and approve starting material, intermediate, and the finished
Product in accordance with the approved Specifications, analytical methods, and
Patheon’s SOP’s.

 

  LOGO [g913483g60c19.jpg] Page 71 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

Upon receipt, the materials are generally fully tested. Nevertheless, these may
be reduced only after approval from Synageva.

Synageva will provide to Patheon the BDS Specifications including a certificate
of analysis.

Synageva will provide to Patheon test methods for BDS [**]. Synageva is
responsible for validating non-compendial testing methods. If these methods are
not validated by Synageva, then Patheon may assist in validation development
with the costs being borne by Synageva, subject to Synageva’s prior written
approval.

 

4.11.2 Out of Specifications (OOS) / Out of Trend (OOT)

Patheon will notify Synageva’s quality unit of out-of-Specification (“OOS”) or
out-of-trend (“OOT”), if applicable (data trending has been examined and
significant out of trend conditions have been agreed for selected parameters
between the two parties), results within [**]. Patheon will notify Synageva if
an OOS result requires retesting. Written approval must be obtained by
Synageva’s quality unit prior to any retests. Being confirmed OOS treated as
Deviations, Patheon will generate a DR type deviation as per Patheon SOP’s and
obtain approval of the DR from Synageva’s responsible person within their
quality unit. This Synageva approval will not be unreasonably withheld.

Patheon will notify Synageva’s quality unit of confirmed OOS results within [**]
since result confirmation.

 

4.11.3 Confirmed OOS notifications to authorities

For confirmed OOSs on batches Manufactured by Patheon identified after a batch
has been distributed Synageva will notify to authorities about the confirmed
out-of-specification (“OOS”) and communicate to Patheon any communication to
Regulatory authorities within [**].

 

4.12 STABILITY

 

4.12.1 Sample Storage

[**]

 

4.12.2 Stability Protocol and Studies

[**]

 

  LOGO [g913483g60c19.jpg] Page 72 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

4.12.3 Stability Failures

[**]

 

4.13 ANNUAL PRODUCT REVIEW / PRODUCT QUALITY REVIEW

 

4.13.1 General

Patheon will complete the annual / product quality review (PQR) in accordance
with regulatory requirements of the Product marketed authorization. Patheon will
provide copies of all information and correspondence necessary to support the
annual product reviews when requested by Synageva. Copy of the final document
will be send to Synageva It will be finalised by Patheon and provided to
Synageva, for revision and approval, within 90 calendar day of the reporting
period. This review shall include, as a minimum, the number and disposition of
Batches Manufactured, changes to the Product and processes, customer complaints,
recalls and returns, and a summary of relevant Manufacturing Deviations and
rejects. The report will be conducted in accordance with relevant cGMP reference
US 21CFR Part 211.180 and Eudralex Vol 4 Chapter 1 and according to Patheon’s
SOP and shall be sent to Synageva. The report will also include a summary of
visual examination of QC retain samples of Product batches as requested by US
21CFR Part 211.170.This document will support the “Customer Annual Product
Review/ Product Quality Review”.

 

4.14 STORAGE AND DISTRIBUTION

 

4.14.1 General

Patheon will ship Product Ex-Works in accordance with the provided
specifications and agreed qualified transportation requirements provided by
Synageva to Patheon.

Synageva is responsible for the transport according to local governances (such
as EU cGDP and directive 2011/62/EC).

 

4.14.2 Product Storage and Shipment (Ex Works)

Patheon will communicate any proposed changes in storage or shipping to Synageva
for review and approval. Synageva approval will not be unreasonably withheld.

Patheon will notify Synageva of any temperature excursions that affect the
Product during the storage at Patheon within [**] of the event

 

  LOGO [g913483g60c19.jpg] Page 21 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

4.14.3 Product Quarantine

Patheon will have a system in place for assuring that unreleased Product is not
shipped unless authorized by Synageva’s quality unit. Shipment of batches under
quarantine will be an exceptional practice which will require proper allowance
from Quality board of both sides.

 

4.15 PRODUCT COMPLAINTS

 

4.15.1 Complaint Investigation

Synageva will investigate and resolve all medical and non-medical Product
complaints, Patheon will acknowledge receipt of the complaint and will
investigate all Product quality complaints related to the Manufacturing Services
provided. If a complaint sample(s) is available and if the type of complaint is
potentially related to Patheon’s manufacture, the complaint sample will be
forwarded to Patheon by Synageva in a timely manner to facilitate a complete and
comprehensive investigation

 

4.16 PRODUCT RECALL/BIOLOGICAL PRODUCT DEVIATIONS (US)

For clarity, nothing in this Section 4.16 will limit or modify Patheon
UK/Patheon’s obligations pursuant to Articles 6 or 7 of the MSA.

 

4.16.1/2 Product Recall Notification/Investigation

Synageva will notify Patheon about any Product recall or other regulatory type
Product notification if determined to be related to the quality of the Product
or the Manufacturing process (e.g., US biological product deviation) as soon as
possible. Synageva will be responsible for the decision to initiate a Recall or
to take some other corrective action. If Patheon discovers, after release and
distribution of a batch(es), any finding which impacts, or could impact, on the
quality and safety attributes of the batch(es), Patheon will notify Synageva
within [**]. Patheon will provide its best effort for the recall of the affected
batch(es).

Patheon shall proceed with a comprehensive investigation in a timely manner and
feedback to Synageva to enable regulatory actions.

 

4.16.3 Government Agency Notification

Synageva will perform the Product recall and will inform the appropriate
regulatory authorities. Where legislated, Patheon reserves the right to notify
regulatory authorities of Product quality issues. Patheon will inform Synageva,
in writing, prior to any notification to the regulatory authorities.

 

  LOGO [g913483g60c19.jpg]

Page 22 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

4.16.4 Suspected Falsified Medicine/suspected re-packaging failure within
parallel importation

Synageva shall notify immediately Patheon of any suspected falsified Product to
enable the investigation in a timely fashion. In the event of the confirmed
falsified Product, all appropriate measure to physically and securely segregate
it from the legitimate Products supply chain shall be taken and Synageva shall
inform the competent authorities.

In the same way, if brought to the attention of Synageva, Synageva shall notify
immediately Patheon of any suspected repacking failure which has occurred within
a parallel importation procedure.

 

4.17 REFERENCE AND RETENTION SAMPLES

 

4.17.1 Excipient and Active Ingredient Reference Sample

Patheon will keep a reference sample of each material supplied to Patheon and
used to Manufacture the Product (including but not limited to active
pharmaceutical ingredients, excipients and packaging materials with the
exception of water and compressed gases). The reference sample size will be in
agreement with relevant cGMPs, i.e. 21 CFR211.170 and Eudralex Vol.4 Annex 19 or
local regulations. The reference sample will consist of at least two (2) times
the necessary quantity for all Quality Control tests required to determine
whether the materials meet required Specifications. For Raw Materials including
BDS to be used for batches to be marketed in Italy, according to the Italian
regulation, additional quantity shall be sampled as retain and size of sampling
should be agreed with Synageva.

The reference samples will be stored by Patheon under controlled conditions in
accordance with GMP storage requirements for [**]. The reference samples will be
made available by Patheon to Synageva, if requested.

 

4.17.3 Finished Product Retention Sample

Retention samples of finished Product will be retained by Patheon for [**].
Patheon will also be responsible for maintaining the retention samples necessary
for Synageva testing. Where applicable, the legal sample(s) of finished Product
must be retained by Synageva.

Patheon will perform regular annual assessments of all retention samples of
commercial batches according to 21CFR 211.170 for any signs of

 

  LOGO [g913483g60c19.jpg] Page 23 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

deterioration. Synageva will be notified within [**] if evidence of
deterioration is noted. Patheon will investigate all evidence of deterioration.
Results of this inspection will be included in Annual Product Review / Product
Quality Review.

5.0 Revision History

 

REVISION

  

DATE

  

SUMMARY

00    Date of last signature    New

 

     LOGO [g913483g60c19.jpg]   

Page 24 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

*    *    *

IN WITNESS WHEREOF, the parties have caused their duly authorized officer to
execute and deliver this Quality Agreement as of the Effective Date identified
on the first page:

 

Synageva BioPharma Corp. By:

/s/ Caitlin Dazzano

Date: February 4, 2015 Caitlin Dazzano, Director Quality Assurance By:

/s/ Thomas W. Beetham

Date: February 4, 2015 Thomas W. Beetham, Sr. Vice President, General Counsel
PATHEON UK LTD. By:

/s/ Orazio Cultrera

Date: February 9, 2015 Orazio Cultrera, Vice President Quality Europe PATHEON
ITALIA S.P.A. By:

/s/ Tiziana Archilletti

Date : February 9, 2015 Tiziana Archilletti, QA/QC Director, Qualified Person
By:

/s/ Alessia D’Ettole

Date: February 9, 2015 Alessia D’Ettole, QA Manager

 

  LOGO [g913483g60c19.jpg] Page 25 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g29e94.jpg]

 

SECTION 5: APPENDES

 

  •   Appendix A: Product(s) & Markets

 

  •   Appendix B: Key Contacts

 

  •   Appendix C: Patheon Approved Supplier List

 

  •   Appendix D: Synageva Approved Supplier List

 

  •   Appendix E: Patheon Approved Contract Laboratories List

 

  •   Appendix F: BDS Materials EU Requirements

 

  LOGO [g913483g60c19.jpg] Page 78 of 34



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g10l62.jpg]

 

APPENDIX A: PRODUCT(S)

 

Products (s)

   Dosage
(Strength)   BDS name    Market (s)

Kanuma (Sebelipase alfa)

   [**]   Sebelipase alfa    Pending

 

LOGO [g913483g60c19.jpg]



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g10l62.jpg]

 

APPENDIX B: KEY CONTACTS

 

    

Patheon

  

Synageva

Responsibility    Quality Assurance    General Name    Tiziana Archilletti   

Caitlin Pazzano

Director, QA

[**]

Title    QA/QC Director, Qualified Person    Phone    +39 0775 399 226    Fax   
+39 0775 399 271    E-mail    tiziana.archilletti@patheon.com    Address   

Patheon Italia S.p.A.

2° Trav. SX Via Morolense, 5

03013 Ferentino (FR)

   Name    Alessia D’Ettole    Title    QA Manager    Phone    +39 0775 399 351
   Fax    +39 0775 399 271    E-mail   

alessia.d’ettole@patheon.com

   Address   

2° Trav. SX Via Morolense, 5

03013 Ferentino (FR)

   Responsibility    Regulatory Affairs    Regulatory Affairs Name    Silvia
Piacentini   

Mark Hayes

Vice President of Regulatory Affairs

[**]

Title    Regulatory Affair Supervisor    Phone    +39 0775 399 379    Fax    +39
0775 399 271    E-mail    silvia.piacentini@patheon.com    Address   

2° Trav. SX Via Morolense, 5

03013 Ferentino

   Responsibility    Product Complaints    Audits Name    Giuliano Izzizzari   
Title    QA Compliance Head   

Caitlin Pazzano

Director, QA

[**]

Phone    +39 0775 399 282    Fax    +39 0775 399 271   

E-mail

   giuliano.izzizzari@patheon.com    Address   

2° Trav. SX Via Morolense, 5

03013 Ferentino (FR)

  

 

LOGO [g913483g60c19.jpg]



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g10l62.jpg]

 

Responsibility

Product Release Product Release

Name

Tiziana Archilletti

Title

QA/QC Director, Qualified Person

Caitlin Pazzano

Director, QA

[**]

Phone

+39 0775 399 226

Fax

+39 0775 399 271

E-mail

tiziana.archilletti@patheon.com

Address

Patheon Italia S.p.A.

2° Trav. SX Via Morolense, 5

03013 Ferentino (FR)

Responsibility

Business/Account Manager

Name

Simona Corsetti Tom Lauzon

Title

Associate Technical Business Manager Vice President, Manufacturing

Phone

+39 0775 399 339 [**]

Fax

+39 0775 399 259

E-mail

simona.corsetti@patheon.com

Address

Patheon Italia S.p.A.

2° Trav. SX Via Morolense, 5

03013 Ferentino (FR)

Responsibility

Quality Control Quality Control

Name

Alessandro Barbato

Mike Bauer

Vice President of Quality

[**]

Title

QC Manager

Phone

+39 0775 399225

(m) +39 335 7775971

Fax

+39 0775 399259

E-mail

alessandro.barbato@patheon.com

Address

2° Trav SX Via Morolense 87

03013 Ferentino (FR)

 

LOGO [g913483g60c19.jpg]



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g10l62.jpg]

 

APPENDIX C: PATHEON APPROVED VENDOR LIST

 

Patheon Italia Code

  Description      Patheon Italia Supplier   

241038

  Vials      [**]   

271735

  Stopper      [**]   

275223*

  Caps [**]      [**]   

275726

  Caps [**]      [**]   

 

* [**]

 

LOGO [g913483g60c19.jpg]



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g10l62.jpg]

 

APPENDIX D: SYNAGEVA APPROVED VENDOR LIST

 

Patheon Italia Code

Description Supplier

101568

SBC-102 [**] [**]

101695

SBC-102 DIOSYNTH Fujifilm Diosynth
Biotechnologies on behalf of
Synageva BioPharma Corp.

 

LOGO [g913483g60c19.jpg]



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g10l62.jpg]

 

APPENDIX E: PATHEON APPROVED CONTRACT LABORATORIES LIST

N.A.

 

LOGO [g913483g60c19.jpg]



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g10l62.jpg]

 

CMO EU QA TEMPLATE

APPENDIX F: BDS STARTING MATERIALS EU REQUIREMENTS

Synageva is responsible for providing Patheon with the following on any supplied
BDS:

Registration information

 

  •   all registered BDS manufacturing sites including addresses & functions;

 

  •   approved registered file (CTD module 3.2.S) and any relevant update;

Regulatory compliance information

 

  •   for BDS sourced from a non listed Third country (waiver for listed ones)
or country with an EU Mutual Recognition Agreement (MRA):

 

  •   EU Member State or foreign authority GMP certificate or GMP declaration of
the manufacturer.

 

  •   for all: [**] where applicable), [**] information.

Quality compliance information

 

  •   Proof of the BDS manufacturer GMP/GDP compliance via audit certificates ;

 

  •   Well identified and documented BDS supply chain (including BDS
manufacturers, brokers, traders, repackers, relabellers, micronisers and
importers).

Current EU regulation references

 

  •   Compilation of the Community Procedures on Inspections and Exchanges of
Information:

 

  •   Union format for registration of Manufacturer, Importer or Distributor of
Active Substance (MAY/2012)

 

  •   Union format for a GMP certificate [including active substances] (JUN/
2012)

 

  •   Union format for a GDP certificate for active substances to be used as
starting materials (MAY/2012)

 

  •   GMP Guide Part I / Chapter 5: Production (draft revision JAN/2013)

 

  •   GMP Guide Part I / Chapter 7: Outsourced activities (revised JAN/2013)

 

  •   GMP Guide Part II: Basic requirements for Active Substances used as
Starting Materials

 

  •   GDP for active substances: [SANCO/D/6/SF/mg/ddg1.d.6(2013)179367] draft
(FEB/2013)

 

  •   Directive 2011/62/EU (JUL/2011) articles 46, 46 b (2), 47, 111b and
derivative texts:

 

  •   Implementing decision on the assessment of a third country’s regulatory
framework applicable to active substances of medicinal products for human use
[2013/51/EU] (JAN/2013);

 

  •   Template for written confirmation [SANCO SFS/SF/mg/ddg1.d.6(2013)118630]
(V2 - JAN/2013) & Q&As

 

LOGO [g913483g60c19.jpg]



--------------------------------------------------------------------------------

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

An unredacted version of this exhibit has been filed separately with the
Commission.

LOGO [g913483g10l62.jpg]

 

[SANCO/D/SF/mg/ddg1.d.6(2013)629544] (V4 – APR/2013) (except for Bulk Drug
Substance);

 

  •   Concept paper for delegated act on the principles and guidelines of GMP
for active substances [Sanco.ddg1.d.6(2012)73176] (JAN/2012).

 

  •   EMA/CHMP/CVMP/QWP/696270/2010: Draft template for Qualified Person’s
declaration concerning GMP compliance of the active substance used as starting
material and verification of its supply chain - “The QP declaration template” &
Draft Q&As EMA/CHMP/CVMP/QWP/696305/2010 (DEC/2010)

 

  •   EMA/410/01 Rev3: Note for guidance on guidance on minimising the risk of
transmitting animal spongiform encephalopathy agents via human and veterinary
medicinal product (MAR/2011)

 

  •   Ph. Eur. 5.2.8: Minimising the risk of transmitting animal spongiform
encephalopathy agents via human and veterinary medicinal products

 

  •   EU EMA/CHMP/ICH/82260/2006: (ICH topic Q3C R5) Impurities - guideline for
residual solvents (MAR/2011) + annexes I & II CPMP/QWP/450/03 (version in force)

 

  •   Ph. Eur. Chapter 5.4: Residual Solvents

 

  •   EMEA/CHMP/ SWP/4446/2000: Guideline on the specification limits for
residues of metal catalysts or metal reagents (FEV/2008)

 

  •   Ph Eur Chapter 5.20: Metal catalyst and metal reagents residues (OCT/2012)

 

  •   CPMP/SWP/5199/02: Guideline on the limits of genotoxic impurities
(JUN/2006) + Q&As EMA/CHMP/SWP/431994/2007 (version in force)

 

LOGO [g913483g60c19.jpg]